Exhibit 10.1
 
 
CREDIT AGREEMENT
Dated as of October 18, 2010
among
Big 5 Corp.,
as the Lead Borrower
For
The Borrowers Named Herein
Big 5 Sporting Goods Corporation,
as Guarantor
Wells Fargo Bank, National Association
as Administrative Agent and Collateral Agent and Swing Line Lender,
and
The Other Lenders Party Hereto
Bank of America, N.A.,
as Documentation Agent
Wells Fargo Capital Finance, LLC,
as
Sole Lead Arranger and Sole Book Manager
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section   Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    42  
1.03 Accounting Terms
    43  
1.04 Rounding
    43  
1.05 Times of Day
    43  
1.06 Letter of Credit Amounts
    43  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    44  
 
       
2.01 Committed Loans; Reserves
    44  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    44  
2.03 Letters of Credit
    46  
2.04 Swing Line Loans
    54  
2.05 Prepayments
    56  
2.06 Termination or Reduction of Commitments
    57  
2.07 Repayment of Loans
    58  
2.08 Interest
    58  
2.09 Fees
    59  
2.10 Computation of Interest and Fees
    59  
2.11 Evidence of Debt
    59  
2.12 Payments Generally; Administrative Agent’s Clawback
    60  
2.13 Sharing of Payments by Lenders
    61  
2.14 Settlement Amongst Lenders
    62  
2.15 Increase in Commitments
    62  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
    64  
 
       
3.01 Taxes
    64  
3.02 Illegality
    66  
3.03 Inability to Determine Rates
    66  
3.04 Increased Costs; Reserves on LIBO Rate Loans
    67  
3.05 Compensation for Losses
    68  
3.06 Mitigation Obligations; Replacement of Lenders
    68  
3.07 Survival
    69  
3.08 Designation of Lead Borrower as Borrowers’ Agent
    69  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    69  
 
       
4.01 Conditions of Initial Credit Extension
    69  
4.02 Conditions to all Credit Extensions
    73  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    74  
 
       
5.01 Existence, Qualification and Power
    74  
5.02 Authorization; No Contravention
    74  
5.03 Governmental Authorization; Other Consents
    74  
5.04 Binding Effect
    75  
5.05 Financial Statements; No Material Adverse Effect
    75  

(i)



--------------------------------------------------------------------------------



 



              Section   Page
5.06 Litigation
    75  
5.07 No Default
    76  
5.08 Ownership of Property; Liens
    76  
5.09 Environmental Compliance
    76  
5.10 Insurance
    77  
5.11 Taxes
    77  
5.12 ERISA Compliance
    78  
5.13 Subsidiaries; Equity Interests
    78  
5.14 Margin Regulations; Investment Company Act;
    78  
5.15 Disclosure
    79  
5.16 Compliance with Laws
    79  
5.17 Intellectual Property; Licenses, Etc.
    79  
5.18 Labor Matters
    79  
5.19 Security Documents
    80  
5.20 Solvency
    81  
5.21 Deposit Accounts; Credit Card Arrangements
    81  
5.22 Brokers
    81  
5.23 Intentionally Omitted
    81  
5.24 Material Contracts
    81  
5.25 Casualty
    81  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    81  
 
       
6.01 Financial Statements
    81  
6.02 Certificates; Other Information
    82  
6.03 Notices
    84  
6.04 Payment of Obligations
    85  
6.05 Preservation of Existence, Etc.
    85  
6.06 Maintenance of Properties
    85  
6.07 Maintenance of Insurance
    85  
6.08 Compliance with Laws
    86  
6.09 Books and Records; Accountants
    87  
6.10 Inspection Rights
    87  
6.11 Use of Proceeds
    87  
6.12 Additional Loan Parties
    87  
6.13 Cash Management
    88  
6.14 Information Regarding the Collateral
    89  
6.15 Physical Inventories
    90  
6.16 Environmental Laws
    90  
6.17 Further Assurances
    90  
6.18 Compliance with Terms of Leaseholds
    91  
6.19 Material Contracts
    91  
 
       
ARTICLE VII NEGATIVE COVENANTS
    91  
 
       
7.01 Liens
    91  
7.02 Investments
    91  
7.03 Indebtedness; Disqualified Stock
    91  
7.04 Fundamental Changes
    91  
7.05 Dispositions
    92  
7.06 Restricted Payments
    92  
7.07 Prepayments of Indebtedness
    92  
7.08 Change in Nature of Business
    93  

(ii)



--------------------------------------------------------------------------------



 



              Section   Page
7.09 Transactions with Affiliates
    93  
7.10 Burdensome Agreements
    93  
7.11 Use of Proceeds
    93  
7.12 Amendment of Material Documents
    93  
7.13 Fiscal Year
    94  
7.14 Deposit Accounts; Credit Card Processors
    94  
7.15 Consolidated Fixed Charge Coverage Ratio
    94  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    94  
 
       
8.01 Events of Default
    94  
8.02 Remedies Upon Event of Default
    96  
8.03 Application of Funds
    97  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    98  
 
       
9.01 Appointment and Authority
    98  
9.02 Rights as a Lender
    99  
9.03 Exculpatory Provisions
    99  
9.04 Reliance by Agents
    100  
9.05 Delegation of Duties
    100  
9.06 Resignation and Removal of Agents
    100  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    101  
9.08 No Other Duties, Etc.
    102  
9.09 Administrative Agent May File Proofs of Claim
    102  
9.10 Collateral and Guaranty Matters
    102  
9.11 Notice of Transfer
    103  
9.12 Reports and Financial Statements
    103  
9.13 Agency for Perfection
    104  
9.14 Indemnification of Agents
    104  
9.15 Relation among Lenders
    104  
9.16 Defaulting Lender
    104  
9.17 Syndication Agent; Documentation Agent
    105  
 
       
ARTICLE X MISCELLANEOUS
    105  
 
       
10.01 Amendments, Etc.
    105  
10.02 Notices; Effectiveness; Electronic Communications
    107  
10.03 No Waiver; Cumulative Remedies
    109  
10.04 Expenses; Indemnity; Damage Waiver
    109  
10.05 Payments Set Aside
    110  
10.06 Successors and Assigns
    111  
10.07 Treatment of Certain Information; Confidentiality
    114  
10.08 Right of Setoff
    114  
10.09 Interest Rate Limitation
    114  
10.10 Counterparts; Integration; Effectiveness
    115  
10.11 Survival
    115  
10.12 Severability
    115  
10.13 Replacement of Lenders
    115  
10.14 Governing Law; Jurisdiction; Etc.
    116  
10.15 Waiver of Jury Trial
    117  
10.16 No Advisory or Fiduciary Responsibility
    117  
10.17 USA PATRIOT Act Notice
    118  
10.18 Foreign Asset Control Regulations
    118  

(iii)



--------------------------------------------------------------------------------



 



              Section   Page
10.19 Time of the Essence
    118  
10.20 Press Releases
    118  
10.21 Additional Waivers
    119  
10.22 No Strict Construction
    120  
10.23 Attachments
    121  
 
       
    SIGNATURES
    S-1  

(iv)



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Borrowers
2.01
  Commitments and Applicable Percentages
5.01
  Loan Parties Organizational Information
5.05
  Supplement to Interim Financial Statements
5.06
  Litigation
5.08(b)(1)
  Owned Real Estate
5.08(b)(2)
  Leased Real Estate
5.09
  Environmental Matters
5.10
  Insurance
5.13
  Subsidiaries; Other Equity Investments
5.17
  Intellectual Property Matters
5.18
  Collective Bargaining Agreements
5.21(a)
  DDAs
5.21(b)
  Credit Card Arrangements
5.24
  Material Contracts
6.02
  Financial and Collateral Reporting
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

     
 
  Form of
 
   
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  Note
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Borrowing Base Certificate
G
  DDA Notification
H
  Credit Card Notification

(v)



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of October 18, 2010,
among
     Big 5 Corp., a Delaware corporation (the “Lead Borrower”), as agent for
itself and Big 5 Services Corp., a Virginia corporation (together with the Lead
Borrower, individually, a “Borrower”, and collectively, the “Borrowers”),
     Big 5 Sporting Goods Corporation, a Delaware corporation (the “Parent”),
     each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”),
     Wells Fargo Bank, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, and Swing Line Lender, and
     Bank of America, N.A., as Documentation Agent.
     The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and Agent has
indicated its willingness to cause the L/C Issuer to issue Letters of Credit, in
each case on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Accelerated Borrowing Base Delivery Event” means either (i) the occurrence
and continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to fifteen percent (15%) of the Loan Cap.
For purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (i) so long as such Event of Default
has not been waived, and/or (ii) if the Accelerated Borrowing Base Delivery
Event arises as a result of the Borrowers’ failure to achieve Availability as
required hereunder, until Availability has equaled or exceeded fifteen percent
(15%) of the Loan Cap for thirty (30) consecutive calendar days, in which case
an Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement.
     “Acceptable Document of Title” means, with respect to any Inventory, a
tangible bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the order of the Borrower, (c) is the subject of Customs Broker
Agreement on terms reasonably acceptable to the Collateral Agent, (d) is not
subject to any Lien (other than in favor of the Collateral Agent), and (e) is on
terms otherwise reasonably acceptable to the Collateral Agent.
     “ACH” means automated clearing house transfers.
     “Accommodation Payment” as defined in Section 10.21(d).

-1-



--------------------------------------------------------------------------------



 



     “Account” means “accounts” as defined in the UCC.
     “Acquisition” means, with respect to any Person (a) a purchase of a
Controlling interest in the Equity Interests of any other Person (whether by
means of merger, consolidation or otherwise), (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any acquisition of
Store locations of any Person in any Fiscal Year in an amount greater than five
(5%) percent of the aggregate amount of the Loan Parties’ Stores at the
beginning of such Fiscal Year, in each case in any transaction or group of
transactions which are part of a common plan.
     “Act” shall have the meaning provided in Section 10.17.
     “Additional Commitment Lender” shall have the meaning provided in
Section 2.15(b)(iii).
     “Adjusted Availability” means, as of any date of determination thereof, the
result, if a positive number, of:
     (a) The Borrowing Base
     Minus
     (b) The aggregate unpaid balance of Credit Extensions.
     “Adjusted LIBO Rate” means:
     (a) for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and
     (b) for any interest rate calculation with respect to any Base Rate Loan,
an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of
one percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
     The Adjusted LIBO Rate will be adjusted automatically on and as of the
effective date of any change in the Statutory Reserve Rate.
     “Adjustment Date” means January 3, 2011, and the first day of each Fiscal
Quarter occurring thereafter.
     “Administrative Agent” means Wells Fargo in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Lead Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

-2-



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.
     “Agent Parties” shall have the meaning specified in Section 10.02(c).
     “Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $140,000,000.
     “Agreement” means this Credit Agreement.
     “Allocable Amount” has the meaning specified in Section 10.21(d).
     “Applicable Commitment Fee Percentage” means the applicable percentage set
forth in the grid below:

         
Average Daily Availability for the immediately
preceding Fiscal Quarter
  Applicable Commitment Fee Percentage
Less than or equal to 50% of the Aggregate Commitments
  0.375%
Greater than 50% of the Aggregate Commitments
  0.50%

     “Applicable Lenders” means the Required Lenders, all affected Lenders, or
all Lenders, as the context may require.
     “Applicable Margin” means:
     (a) From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and
     (b) From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Availability as of the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided, however, that until the
Adjustment Date which is January 3, 2011, the Applicable Margin shall not be
established at Level I (even if the Average Daily Availability requirements for
Level I have been met; provided further that notwithstanding anything to the
contrary set forth herein, upon the occurrence and during the continuance of an
Event of Default, interest shall accrue at the Default Rate; provided further if
any Borrowing Base Certificates are at any time restated or otherwise revised
because the information set forth therein proves to be false or incorrect such
that the Applicable Margin would have been higher than was otherwise in effect
during the period covered thereby, without constituting a waiver of any Default
or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

-3-



--------------------------------------------------------------------------------



 



                                                              Commercial  
Standby     Average Daily   LIBOR   Base Rate   Letter of Credit   Letter of
Level   Availability   Margin   Margin   Fee   Credit Fee
I
  Greater than 50% of the Loan Cap     2.00 %     1.00 %     1.50 %     2.00 %
II
  Less than or equal to 50% of the Loan Cap     2.25 %     1.25 %     1.75 %    
2.25 %

     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 2.06 or Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Appraised Value” means the appraised orderly liquidation value with
respect to the Borrowers’ Eligible Inventory, net of costs and expenses to be
incurred in connection with any such liquidation, which value is expressed as a
percentage of Cost of Eligible Inventory as set forth in the inventory stock
ledger of the Lead Borrower, which value shall be determined from time to time
by the most recent appraisal undertaken by an independent appraiser engaged by
the Administrative Agent.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity
that administers or manages a Lender or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
     “Approved Foreign Vendor” means a Foreign Vendor which (a) is located in
any country acceptable to the Collateral Agent in its discretion, (b) has
received timely payment or performance of all obligations owed to it by the Loan
Parties, and (c) has not asserted and has no right to assert any reclamation,
repossession, diversion, stoppage in transit, Lien or title retention rights in
respect of such Inventory.
     “Arranger” means Wells Fargo Capital Finance, LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

-4-



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease, agreement or instrument were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended January 3, 2010,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
     “Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).
     “Availability” means, as of any date of determination thereof, the result,
if a positive number, of:
     (a) The Loan Cap
     Minus
     (b) The aggregate unpaid balance of Credit Extensions.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent, from time to
time and in compliance with Section 2.01(c), determines in its reasonable
discretion as being appropriate (a) to reflect the impediments to the Agents’
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that the Administrative Agent reasonably determines will need to be satisfied in
connection with any realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Administrative Agent’s reasonable
discretion, (but are not limited to) reserves based on: (i) rent; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and other Taxes which may have priority over the
interests of the Collateral Agent in the Collateral; (iv) salaries, wages and
benefits due to employees of any Borrower, (v) Customer Credit Liabilities,
(vi) Customer Deposits, (vii) reserves for reasonably anticipated changes in the
Appraised Value of Eligible Inventory between appraisals, (viii) warehousemen’s
or bailee’s charges and other Permitted Encumbrances which may have priority
over the interests of the Collateral Agent in the Collateral, (ix) amounts due
to vendors on account of consigned goods, (x) Cash Management Reserves,
(xi) Bank Products Reserves and (xii) royalties payable in respect of licensed
merchandise.
     “Average Daily Availability” shall mean the average daily Availability as
reflected in the Administrative Agent’s books and records (absent manifest
error) for the immediately preceding Fiscal Quarter.

-5-



--------------------------------------------------------------------------------



 



     “Bank Products” means any services or facilities provided to any Loan Party
by any Lender or any of its Affiliates (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, and (c) leasing, but excluding any
factoring services or Supply Chain Financing.
     “Bank Product Reserves” means such reserves as the Administrative Agent
from time to time determines as appropriate to reflect the credit exposure of
the Loan Parties in respect of Bank Products, as such exposure has been
reasonably determined by the providers of such Bank Products.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Blocked Account” has the meaning provided in Section 6.13(a)(ii).
     “Blocked Account Agreement” means with respect to an account established by
a Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the continuance of a Cash Dominion Event, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.
     “Blocked Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrower(s)” has the meaning specified in the introductory paragraph
hereto.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Borrowing Base” means, at any time of calculation, an amount equal to:
     (a) the face amount of Eligible Credit Card Receivables multiplied by 90%;
     plus
     (b) (i) during the period of September 15 through December 15 of each year,
the Cost of Eligible Inventory (other than Eligible In-Transit Inventory), net
of Inventory Reserves, multiplied by 90% of the Appraised Value of Eligible
Inventory (other than Eligible In-Transit Inventory), and (ii) at all other
times, the Cost of Eligible Inventory (other than Eligible In-

-6-



--------------------------------------------------------------------------------



 



Transit Inventory), net of Inventory Reserves, multiplied by 85% of the
Appraised Value of Eligible Inventory (other than Eligible In-Transit
Inventory);
     plus
     (c) the lesser of (i) the Cost of Eligible In-Transit Inventory, net of
Inventory Reserves, multiplied by 85% of the Appraised Value of Eligible
In-Transit Inventory, or (ii) $10,000,000;
     minus
     (g) the then amount of all Availability Reserves.
     “Borrowing Base Certificate” means a certificate substantially in the form
of Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.
     “Budget” means the annual budget for the year following the most recently
completed Fiscal Year prepared by management of the Lead Borrower, including
each month of the year, in a form reasonably satisfactory to the Administrative
Agent, and which budget shall contain an Availability model, and a consolidated
balance sheet and statements of income from operations and cash flows of the
Parent and its Subsidiaries on a monthly basis.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.
     “Capital Expenditures” means, with respect to any Person for any period,
(a) the aggregate of all expenditures made (whether made in the form of cash or
other property) during such period that are capital expenditures as determined
in accordance with GAAP, and (b) Capital Lease Obligations incurred by a Person
during such period.
     “Capital Lease Obligations” means, with respect to any Person for any
period, the portion of the obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, required to be capitalized
for financial reporting purposes in accordance with GAAP.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
Derivates of such term have corresponding meanings.
     “Cash Dominion Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrowers to maintain
Availability of at least $10,000,000, or (iii) the failure of the Borrowers to
maintain Adjusted Availability of at least 12.5% of the Borrowing Base. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing at the Administrative Agent’s option (i) so long as such Event
of Default has not been waived, and/or (ii) if the Cash Dominion Event arises as
a result of the Borrowers’ failure to achieve Availability or Adjusted

-7-



--------------------------------------------------------------------------------



 



Availability as required hereunder, until Availability has exceeded $10,000,000
and Adjusted Availability has exceeded 12.5% of the Borrowing Base for sixty
(60) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event occurring at any time after a Cash Dominion Event has occurred
and been discontinued on two (2) occasions after the Closing Date shall be
deemed continuing (even if an Event of Default is no longer continuing and/or
Availability or Adjusted Availability, as applicable, exceeds the required
amount for sixty (60) consecutive days). The termination of a Cash Dominion
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.
     “Cash Management Reserves” means such reserves as the Administrative Agent,
from time to time and in compliance with Section 2.01(c), determines in its
reasonable discretion as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services then provided or outstanding.
     “Cash Management Services” means any one cash management services or
facilities provided to any Loan Party by any Lender or any of its Affiliates,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit or debit cards, (e) credit
card processing services and (f) purchase cards.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the Equity Interests of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be composed of

-8-



--------------------------------------------------------------------------------



 



individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or
     (c) any “change in control” or “sale” or “disposition” or similar event as
defined in any Organizational Document of any Loan Party or in any Material
Contract, or any document governing Material Indebtedness of any Loan Party; or
     (d) the Parent fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Collateral Agent and other Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended and in effect.
     “Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
     “Collateral Access Agreement” means an agreement reasonably satisfactory in
form and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party where Collateral is located, pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on such Collateral, (ii) releases
such Person’s Liens in such Collateral, (iii) provides the Collateral Agent with
access to such Collateral, (iv) as to any landlord, provides the Collateral
Agent with a reasonable time to sell and dispose of such Collateral from such
Real Estate, and (v) makes such other agreements with the Collateral Agent as
the Agents may reasonably require.
     “Collateral Agent” means Wells Fargo, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.
     “Commercial Letter of Credit” means any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Borrower in the ordinary
course of business of such Borrower.
     “Committed Increase” has the meaning specified in Section 2.15(a).
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

-9-



--------------------------------------------------------------------------------



 



     “Commitment Increases” has the meaning specified in Section 2.15(b)(i).
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of LIBO Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01(a).
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Concentration Account” has the meaning provided in Section 6.13(c).
     “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.
     “Consolidated EBITDA” means, at any date of determination, an amount equal
to Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income Taxes, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Parent and its Subsidiaries for such Measurement Period), minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Parent and its Subsidiaries for such Measurement Period), all as determined on a
Consolidated basis in accordance with GAAP.
     “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures (other than Capital Expenditures financed with
proceeds of Permitted Indebtedness (other than Borrowings)) made during such
period minus (iii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash during such period to (b) the sum of (i) Debt Service
Charges plus (ii) the aggregate amount of all Restricted Payments, in each case,
of or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
     “Consolidated Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP
minus (d) interest income during such period (excluding any portion of interest
income representing accruals of amounts received in a previous period), in each

-10-



--------------------------------------------------------------------------------



 



case of or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
     “Consolidated Net Income” means, as of any date of determination, the net
income of the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) the income (or loss)
of the Parent and its Subsidiaries during such Measurement Period in which any
other Person has a joint interest, except to the extent of the amount of cash
dividends or other distributions actually paid in cash to the Parent and its
Subsidiaries during such period, (c) the income (or loss) of the Parent and its
Subsidiaries during such Measurement Period and accrued prior to the date it
becomes a Subsidiary of the Parent and its Subsidiaries or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by the Parent or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of the
Parent and its Subsidiaries to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, except that the Parent’s
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income.
     “Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Committed Loans of one Type into Committed Loans of the other Type.
     “Cost” means the lower of cost or market value of Inventory, on a basis
consistent with the Borrowers’ accounting practices known to the Administrative
Agent and in effect on the Closing Date, which for in-transit Inventory shall be
the landed cost thereof. “Cost” shall not include inventory capitalization
costs.
     “Covenant Compliance Event” means that Availability at any time is less
than 12.5% of the Loan Cap. For purposes hereof, the occurrence of a Covenant
Compliance Event shall be deemed continuing until Availability has equaled or
exceeded 12.5% of the Loan Cap for sixty (60) consecutive days, in which case a
Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of a Covenant Compliance Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Compliance Event in the event that the conditions set forth
in this definition again arise.
     “Credit Card Notification” has the meaning provided in Section 6.13(a)(i).
     “Credit Card Receivables” means each Account together with all income,
payments and proceeds thereof, owed by a major credit or debit card issuer
(including, but not limited to, Visa, MasterCard, American Express and Discover,
and such other issuers approved by the Administrative Agent in the exercise of
its reasonable discretion) to a Borrower resulting from charges by a customer of
a Loan Party on credit or debit cards issued by such issuer in connection with
the sale of goods by a Loan Party, or services performed by a Loan Party, in
each case in the ordinary course of its business.

-11-



--------------------------------------------------------------------------------



 



     “Credit Extensions” mean each of the following: (a) a Borrowing and (b) an
L/C Credit Extension (including any L/C Borrowing).
     “Credit Party” or “Credit Parties” means (a) individually, (i) each Lender
and its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) the Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the permitted
successors and assigns of each of the foregoing, and (b) collectively, all of
the foregoing.
     “Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agents in connection with
(i) the syndication of the credit facilities provided for herein, (ii) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (iii) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (iv) any workout,
restructuring or negotiations in respect of any Obligations, and (b) with
respect to the L/C Issuer, all reasonable and documented out-of-pocket expenses
incurred in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents or
the L/C Issuer, after the occurrence and during the continuance of an Event of
Default, provided that such Credit Parties shall be entitled to reimbursement
for no more than one counsel representing all such Credit Parties (absent a
conflict of interest in which case the applicable Credit Party or Credit Parties
desiring separate counsel shall inform the Lead Borrower or such conflict in
writing, which writing shall set forth the basis for such claimed conflict and
reasons why the same cannot be waived, after which such Credit Party or Credit
Parties may engage and be reimbursed for additional counsel).
     “Customer Credit Liabilities” means at any time, the aggregate remaining
value at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers and
(c) liabilities in connection with frequent shopping programs of the Borrowers.
     “Customer Deposits” means deposits made by customers with respect to the
purchase of goods or the performance of services, and layaway obligations of the
Borrowers.
     “Customs Broker Agreement” means an agreement in form and substance
reasonably satisfactory to the Collateral Agent, among a Loan Party, a customs
broker, freight forwarder or other carrier, and the Collateral Agent, in which
the customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Collateral Agent and agrees, upon notice from
the Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent.
     “DDA” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties. All funds in each DDA shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in any DDA.
     “DDA Notification” has the meaning provided therefor in Section 6.13(b).

-12-



--------------------------------------------------------------------------------



 



     “Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of notice of same, the passage of time, or both, would
be an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin then applicable to Base Rate Loans, plus (iii) 2% per annum;
provided, however, that with respect to a LIBO Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for
Standby Letters of Credit or Commercial Letters of Credit, as applicable, plus
2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder on the
date required to be funded by it hereunder, (b) has notified the Administrative
Agent or the Borrowers in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit, (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, (d) has failed within
three (3) Business Days after receipt of written request therefor, to confirm to
the Administrative Agent or any Borrower in writing that it will comply with its
obligations under this Agreement to fund and otherwise comply with all of its
other obligations hereunder, or (e) has, or has a direct or indirect parent
company that (i) has become the subject of a proceeding under any Debtor Relief
Laws, (ii) has a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) has taken
any other steps or actions in furtherance of, or indicating its consent to,
approval of, or acquiescence in any such proceeding or appointment.
     “Deteriorating Lender” means any Defaulting Lender or any Lender as to
which (a) the L/C Issuer or the Swing Line Lender has a good faith belief that
such Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

-13-



--------------------------------------------------------------------------------



 



     “Disqualified Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, however, that (i) only the portion of
such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Lead Borrower
or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Equity Interest of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.
     “Documentation Agent” means Bank of America, N.A.
     “Dollars” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means (a) a Credit Party or any of its Affiliates;
(b) a bank, insurance company, or company engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; (d) any
Person to whom a Credit Party assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Credit Party’s rights in
and to a material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Lead
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries.
     “Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (i) below or any other category of ineligibility determined by the
Administrative Agent in its reasonable discretion; provided that, so long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
provide the Lead Borrower with three (3) days’ prior notice of any new category
of ineligibility (during which period the Administrative Agent shall be
available to discuss any such proposed new category of ineligibility with the
Borrowers). Without limiting the foregoing, to

-14-



--------------------------------------------------------------------------------



 



qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than a Borrower as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Borrowers to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Administrative Agent, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:
     (a) Credit Card Receivables which do not constitute an Account;
     (b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;
     (c) Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Collateral Agent, or (ii) with
respect to which a Borrower does not have good, valid and marketable title
thereto, free and clear of any Lien (other than Liens granted to the Collateral
Agent pursuant to the Security Documents, those Liens specified in clauses
(a) and (e) of the definition of Permitted Encumbrances and Permitted
Encumbrances having priority by operation of applicable Laws over the Lien of
the Collateral Agent);
     (d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
     (e) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Borrower to repurchase the Accounts from such
credit card processor;
     (f) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;
     (g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;
     (h) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or
         (i) Credit Card Receivables which the Administrative Agent determines
in its discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the
Administrative Agent may determine.
     “Eligible In-Transit Inventory” means, as of any date of determination
thereof, without duplication of other Eligible Inventory, either (x) unless an
Accelerated Borrowing Base Delivery Event has occurred and is continuing,
Inventory that has been received by a Borrower within seven (7) days of the end
of each Fiscal Month and that would otherwise constitute Eligible Inventory, but
which has not yet been entered into the inventory stock ledger of the Lead
Borrower, or (y) In-Transit Inventory which meets all of the following
requirements:

-15-



--------------------------------------------------------------------------------



 



     (a) Which has been shipped (i) from a foreign location for receipt by a
Borrower, but which has not yet been delivered to such Borrower, which
In-Transit Inventory has been in transit for forty-five (45) days or less from
the date of shipment of such Inventory or (ii) from a domestic location for
receipt by a Borrower, but which has not yet been delivered to such Borrower,
which In-Transit Inventory has been in transit for seven (7) days or less from
the date of shipment of such Inventory;
     (b) For which the purchase order is in the name of a Borrower and title and
risk of loss has passed to such Borrower;
     (c) With respect to foreign In-Transit Inventory, for which an Acceptable
Document of Title has been issued, and in each case with respect to foreign
In-Transit Inventory and domestic In-Transit Inventory as to which the
Collateral Agent has control (as defined in the UCC) over the documents of title
which evidence ownership of the subject Inventory (such as, if requested by the
Collateral Agent, by the delivery of a Customs Broker Agreement);
     (d) Which is insured to the reasonable satisfaction of the Collateral Agent
(including, without limitation, marine cargo insurance);
     (e) With respect to foreign In-Transit Inventory, the Foreign Vendor with
respect to such foreign In-Transit Inventory is an Approved Foreign Vendor;
     (f) With respect to foreign In-Transit Inventory, for which (i) payment of
the purchase price has been made by the Borrower or the purchase price is
supported by a Commercial Letter of Credit or (ii) if payment of the purchase
price is to be made by the Borrower within applicable trade terms made available
to the Borrower by the applicable Foreign Vendor, such Foreign Vendor has
entered into a Foreign Vendor Agreement and the Borrower has not breached such
trade terms made available to the Borrower by the applicable Foreign Vendor; and
     (g) Which otherwise would constitute Eligible Inventory;
     provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Administrative Agent determines that (i) such
Inventory is subject to any Person’s right or claim which is senior to, or pari
passu with, the Lien of the Collateral Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Collateral Agent to realize upon such Inventory, or (ii) such Inventory is
not able to be properly tracked by the Borrowers; provided further that, so long
as no Event of Default has occurred and is continuing and no Material Adverse
Effect has occurred or would be reasonably likely to occur prior to the
expiration of such notice period, the Administrative Agent shall provide the
Lead Borrower with three (3) days’ prior notice of any such exclusion (during
which period the Administrative Agent shall be available to discuss any such
exclusion with the Borrowers).
     “Eligible Inventory” means, as of the date of determination thereof,
without duplication, (i) Eligible In-Transit Inventory, and (ii) items of
Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Borrower’s business, and that
is not excluded as ineligible by virtue of one or more of the criteria set forth
below or any other category of ineligibility determined by the Administrative
Agent in its reasonable discretion; provided that, so long as no Event of
Default has occurred and is continuing, the Administrative Agent shall provide
the Lead Borrower with three (3) days’ prior notice of any new category of
ineligibility (during which period the Administrative Agent shall be available
to discuss any such proposed new category of ineligibility with

-16-



--------------------------------------------------------------------------------



 



the Borrowers). Except as otherwise agreed by the Administrative Agent, the
following items of Inventory shall not be included in Eligible Inventory:
     (a) Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;
     (b) Inventory that is leased by or is on consignment to a Borrower or which
is consigned by a Borrower to a Person which is not a Loan Party;
     (c) Inventory (other than Eligible In-Transit Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States) at a location that is owned or leased by a Borrower, except
(i) Inventory in transit between such owned or leased locations, or (ii) to the
extent that the Borrowers have furnished the Administrative Agent with (A) any
UCC financing statements or other documents that the Administrative Agent may
determine to be necessary to perfect its security interest in such Inventory at
such location, and (B) a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Administrative
Agent;
     (d) Inventory that is located in a distribution center leased by a
Borrower, unless the applicable lessor has delivered to the Collateral Agent a
Collateral Access Agreement;
     (e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials, or that constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Borrower’s business,
(iv) not in compliance with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, or (v) are
bill and hold goods;
     (f) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent;
     (g) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
     (h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
     (i) Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;
     (j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement, but only to the extent that such dispute would preclude the Loan
Parties or the Collateral Agent or any other Credit Party from disposing of such
Inventory; or
     (k) Inventory acquired in a Permitted Acquisition or which is of the type
usually sold in the ordinary course of a Borrower’s business, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent and establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees

-17-



--------------------------------------------------------------------------------



 



that such Inventory shall be deemed Eligible Inventory, and (B) such other due
diligence as the Agents may require, all of the results of the foregoing to be
reasonably satisfactory to the Agents.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, obligation, damage, loss,
claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of any Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equipment” has the meaning set forth in the UCC.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

-18-



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.
     “Excluded Taxes” means, with respect to the Agents, any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Loan Party is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Loan Parties under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 3.01(a).
     “Executive Order” has the meaning set forth in Section 10.18.
     “Existing Credit Agreement” means that certain Second Amended and Restated
Financing Agreement dated as of December 15, 2004 among the Borrower, The CIT
Group/Business Credit, Inc., as agent, and a syndicate of lenders, as amended,
together with all of the documents executed pursuant thereto or in connection
therewith other than documents purposed to effect the termination thereof.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.
     “Facility Guaranty” means the Guaranty made by the Guarantor in favor of
the Agents and the other Credit Parties, in form reasonably satisfactory to the
Administrative Agent.
     “Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an account debtor of a Loan Party to Wells Fargo, or any of
its Affiliates pursuant to a factoring arrangement or otherwise.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated August 13, 2010, by and
between the Lead Borrower and the Administrative Agent.

-19-



--------------------------------------------------------------------------------



 



     “Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Sunday closest to the end of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.
     “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the Sunday closest to the end of each calendar
quarter in accordance with the fiscal accounting calendar of the Loan Parties.
     “Fiscal Year” means the fiscal year of the Parent determined in accordance
with the method used for such determination in the Audited Financial Statements.
     “Forecast Updates” means the quarterly revisions to the Budget to reflect
significant or material changes thereto based on revised assumptions and the
actual results obtained during the period or periods then elapsed during the
Fiscal Year covered by the Budget.
     “Foreign Assets Control Regulations” has the meaning set forth in
Section 10.18.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Vendor” means a Person that sells In-Transit Inventory to a
Borrower.
     “Foreign Vendor Agreement” means an agreement between a Foreign Vendor and
the Collateral Agent in form and substance reasonably satisfactory to the
Collateral Agent and pursuant to which, among other things, the parties shall
agree upon their relative rights with respect to In-Transit Inventory of a
Borrower purchased from such Foreign Vendor.
     “Fronting Fee” has the meaning assigned to such term in Section 2.03(j).
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable

-20-



--------------------------------------------------------------------------------



 



or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor” means the Parent, each Subsidiary of the Parent (other than the
Borrowers and any CFC) and each other Subsidiary of the Parent that shall be
required to execute and deliver a Facility Guaranty pursuant to Section 6.12.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 2.03(c)(i).
     “Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(c).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount of all reimbursement or other obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

-21-



--------------------------------------------------------------------------------



 



     (f) All Attributable Indebtedness of such Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Stock; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBO Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
day after the end of each month and the Maturity Date.
     “Interest Period” means, as to each LIBO Rate Loan, the period commencing
on the date such LIBO Rate Loan is disbursed or Converted to or continued as a
LIBO Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Lead Borrower in its Committed Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of

-22-



--------------------------------------------------------------------------------



 



such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period;
     (iii) no Interest Period shall extend beyond the Maturity Date; and
     (iv) notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Parent’s and/or its Subsidiaries’ internal controls over financial reporting, in
each case as described in the Securities Laws and of which the Lead Borrower has
Knowledge.
     “In-Transit Inventory” means Inventory of a Borrower which is in the
possession of a common carrier and (i) is in transit from a Foreign Vendor of a
Borrower from a location outside of the continental United States or (ii) is in
transit from a domestic vendor of a Borrower from a location within the
continental United States, in each case to a location of a Borrower that is
within the continental United States.
     “Inventory” has the meaning given that term in the UCC.
     “Inventory Reserves” means such reserves as may be established from time to
time and in compliance with Section 2.01(c) by the Administrative Agent in its
reasonable discretion, with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the market value of the Eligible Inventory. Without limiting the generality of
the foregoing, Inventory Reserves may, in the Administrative Agent’s reasonable
discretion, include (but are not limited to) reserves based on:
     (a) Obsolescence;
     (b) Seasonality;
     (c) Shrink;
     (d) Imbalance;
     (e) Change in Inventory character;
     (f) Change in Inventory composition;
     (g) Change in Inventory mix;
     (h) Mark-downs (both permanent and point of sale);
     (i) Retail mark-ons and mark-ups inconsistent with prior period practice
and performance, industry standards, current business plans or advertising
calendar and planned advertising events; and

-23-



--------------------------------------------------------------------------------



 



     (j) Out-of-date and/or expired Inventory.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
     “Knowledge” means the actual knowledge of a Responsible Officer of a Loan
Party after reasonable inquiry.
     “Joinder Agreement” means an agreement, in form satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.
     “Landlord Lien State” means such state(s) in which a landlord’s claim for
rent may have priority over the Lien of the Collateral Agent in any of the
Collateral.
     “Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Lead Borrower with the consent of
the Administrative Agent), and (b) any other Lender selected by the
Administrative Agent in its discretion. The L/C Issuer may, in its discretion,
arrange for one or more

-24-



--------------------------------------------------------------------------------



 



Letters of Credit to be issued by Affiliates of the L/C Issuer if consented to
by the Lead Borrower, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lease” means any agreement, whether written or oral, no matter how styled
or structured, pursuant to which a Loan Party is entitled to the use or
occupancy of any space in a structure, land, improvements or premises for any
period of time.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Lead
Borrower and the Administrative Agent.
     “Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $50,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.
     “LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
     “LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the

-25-



--------------------------------------------------------------------------------



 



Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Rate Loan being made, continued or Converted by Wells Fargo
and with a term equivalent to such Interest Period would be offered to Wells
Fargo by major banks in the London interbank eurodollar market in which Wells
Fargo participates at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.
     “LIBO Rate Loan” means a Committed Loan that bears interest at a rate based
on the Adjusted LIBO Rate.
     “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “Liquidation” means the exercise by the Administrative Agent or Collateral
Agent of those rights and remedies accorded to such Agents under the Loan
Documents and applicable Law as a creditor of the Loan Parties with respect to
the realization on the Collateral, including (after the occurrence and during
the continuation of an Event of Default) the conduct by the Loan Parties acting
with the consent of the Administrative Agent, of any public, private or “going
out of business”, “store closing”, or other similarly themed sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Account” has the meaning assigned to such term in Section 2.11(a).
     “Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Commitments or (b) the Borrowing Base.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
DDA Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith evidencing or securing the
Obligations, each as amended and in effect from time to time.
     “Loan Parties” means, collectively, the Borrowers and the Guarantors.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Loan Parties
taken as a whole; (b) a material impairment of the ability of the Loan Parties
to perform their obligations under the Loan Documents, taken as a whole; (c) a
material impairment of the rights and remedies of the Agent or the Lenders under
the Loan Documents, taken as a whole; or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Loan Parties of
the Loan Documents, taken as a whole. In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have

-26-



--------------------------------------------------------------------------------



 



such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.
     “Material Contract” means, with respect to any Person, (i) each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of $5,000,000 or more (not including purchase orders or real
property leases) or (ii) each contract or agreement, the loss of which could
reasonably be expected to result in a Material Adverse Effect.
     “Material Indebtedness” means Indebtedness (other than the Obligations) of
the Loan Parties in an aggregate principal amount exceeding $5,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
     “Maturity Date” means October 18, 2014.
     “Maximum Rate” has the meaning provided therefor in Section 10.09.
     “Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
     “Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
     “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(iii).
     “Note” means (a) a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C-1, and (b) the Swing Line Note, as each may be amended, supplemented
or modified from time to time.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.

-27-



--------------------------------------------------------------------------------



 



     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
     “Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with any Lender or any of its
Affiliates, which arises out of any Bank Product entered into with any Loan
Party and any such Person, as each may be amended from time to time; and (b) any
liability with respect to Factored Receivables or any Supply Chain Financing.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
     “Overadvance” means a Credit Extension to the extent that, immediately
after its having been made, Availability is less than zero.
     “Parent” has the meaning specified in the introductory paragraph hereto.
     “Participant” has the meaning specified in Section 10.06(d).
     “Payment Conditions” means, at the time of determination with respect to
any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making such payment, (b) after giving effect to such transaction or payment, the
Pro Forma Availability Condition and the Pro Forma Adjusted Availability
Condition have been satisfied, and (c) the Consolidated Fixed Charge Coverage
Ratio, on a pro-forma basis after giving effect to such transaction or payment,
will be greater than 1.0:1.0. Prior to undertaking any transaction or payment
which is subject to the Payment Conditions, the Loan Parties shall deliver to
the Administrative Agent evidence of satisfaction of the conditions contained in
clause (b) and (c) above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Administrative Agent.
     “PBGC” means the Pension Benefit Guaranty Corporation.

-28-



--------------------------------------------------------------------------------



 



     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
     “Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
     (a) No Default then exists or would arise from the consummation of such
Acquisition;
     (b) Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
     (c) The Lead Borrower shall have furnished the Administrative Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the Acquisition
Documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;
     (d) If proceeds of Loans will be used to pay all or any portion of the
consideration for such Acquisition, the legal structure of the Acquisition shall
be acceptable to the Administrative Agent in its discretion;
     (e) After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;
     (f) Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;
     (g) If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Administrative Agent shall determine, and the Collateral Agent
shall upon closing of such Acquisition receive a first priority security in such

-29-



--------------------------------------------------------------------------------



 



Subsidiary’s Equity Interests, Inventory, Accounts and other property of the
same nature as constitutes collateral under the Security Documents;
     (h) The total consideration paid for all such Acquisitions (whether in
cash, tangible property, notes or other property) after the Closing Date shall
not exceed in the aggregate the sum of $25,000,000; and
     (i) The Loan Parties shall have satisfied the Payment Conditions.
     “Permitted Disposition” means any of the following:
     (a) Dispositions of Inventory in the ordinary course of business;
     (b) bulk sales or other Dispositions of the Inventory of a Loan Party not
in the ordinary course of business in connection with Store closings, at arm’s
length, provided, that such Store closures and related Inventory dispositions
shall not exceed (i) in any Fiscal Year of the Parent and its Subsidiaries, five
percent (5%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year (net of new Store openings) and (ii) in the aggregate from and
after the Closing Date, ten percent (10%) of the number of the Loan Parties’
Stores in existence as of the Closing Date (net of new Store openings),
provided, that all sales of Inventory in connection with Store closings shall be
in accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agents; provided, further that all net proceeds
received in connection therewith are applied to the Obligations;
     (c) non-exclusive licenses of Intellectual Property of a Loan Party or any
of its Subsidiaries in the ordinary course of business;
     (d) licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents;
     (e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;
     (f) Sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;
     (g) Sales, transfers and dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party;
     (h) terminations of contracts, licenses, leases or subleases (other than
any Material Contract unless such Material Contract is replaced or is no longer
necessary to the conduct of the Loan Parties’ business) to the extent that the
Loan Parties determine that they are no longer necessary in the conduct of the
Loan Parties’ business;
     (i) Dispositions of Real Estate of any Loan Party; provided that, with
respect to any sale leaseback transaction, if requested by the Collateral Agent,
the Loan Parties shall cause the purchaser of any such Real Estate to enter into
a Collateral Access Agreement on terms reasonably satisfactory to the Collateral
Agent;

-30-



--------------------------------------------------------------------------------



 



     (j) Dispositions of Intellectual Property in the ordinary course of
business that is obsolete or, in the judgment of a Loan Party, no longer used or
useful or necessary in, or material to, its business; and
     (k) Dispositions of assets (other than assets included in the Borrowing
Base) of the Loan Parties to the extent not permitted under any of the foregoing
clauses of “Permitted Dispositions” so long as the value of the assets so
Disposed would not exceed $5,000,000 during any Fiscal Year.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;
     (c) Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
     (d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) Liens in respect of judgments that would not constitute an Event of
Default hereunder;
     (f) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially interfere with the ordinary
conduct of business of a Loan Party;
     (g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than to be decreased), (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is otherwise permitted hereunder);
     (h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;
     (i) Liens in favor of the Collateral Agent;

-31-



--------------------------------------------------------------------------------



 



     (j) interests of Landlords’ and lessors’ under operating leases and
licensors under license agreements, and Liens in respect of rents or royalties
not in default or being contested in accordance with Section 6.04;
     (k) Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
     (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
     (m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
     (n) voluntary Liens on property (other than property of the type included
in the Borrowing Base) in existence at the time such property is acquired
pursuant to a Permitted Acquisition or on such property of a Subsidiary of a
Loan Party in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition; provided, that such Liens are not incurred in connection
with or in anticipation of such Permitted Acquisition and do not attach to any
other assets of any Loan Party or any Subsidiary;
     (o) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, provided that (A) the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (B) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation;
     (p) Liens solely on deposits made by the Loan Parties in connection with
any letter of intent, purchase agreements with respect to a proposed
acquisition, or in connection with any proposed financing; and
     (r) other Liens not securing Indebtedness in an amount not to exceed
$1,000,000 in the aggregate at any time outstanding.
     “Permitted Indebtedness” means each of the following:
     (a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms thereof (other than the

-32-



--------------------------------------------------------------------------------



 



interest rate applicable thereto) taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are not materially less
favorable to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
     (b) Indebtedness of any Loan Party to any other Loan Party;
     (c) Without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life
thereof, provided that the amortization, maturity, collateral (if any) and
subordination (if any), and other material terms thereof (other than the
interest rate applicable thereto) taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are not materially less
favorable to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate, provided, however, that the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed $10,000,000 at any
time outstanding and further provided that, if requested by the Collateral
Agent, the Loan Parties shall cause the holders of any such Indebtedness which
is secured by a Lien permitted pursuant to clause (h) of the definition of
Permitted Encumbrances to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;
     (d) Obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”;
     (e) Contingent liabilities (i) under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction,
improvement or operation of Stores, (ii) in respect of indemnification
obligations, obligations to make customary purchase price adjustments for
working capital, non-compete obligations or similar obligations of the Loan
Parties incurred in connection with a Permitted Acquisition, (iii) in respect of
indemnification obligations under the Existing Credit Agreement or any credit
agreement or securities offerings evidencing any Permitted Indebtedness, or
(iv) in respect of any agreement or instrument relating to a transaction that is
permitted hereunder;
     (f) Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided that, the Loan
Parties shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Collateral Agent;

-33-



--------------------------------------------------------------------------------



 



     (g) Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a final maturity which extends
beyond the Maturity Date, and is subordinated to the Obligations on terms
reasonably acceptable to the Agents;
     (h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party in
a Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);
     (i) The Obligations;
     (j) Indebtedness incurred in the ordinary course of business in connection
with the financing of insurance premiums;
     (k) Deferred compensation payable to employees, officers or directors under
any deferred compensation plans; and
     (l) Indebtedness not specifically described herein in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding.
     “Permitted Investments” means each of the following:
     (a) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof having maturities of
not more than one (1) year from the date of acquisition thereof; provided that
the full faith and credit of the United States of America is pledged in support
thereof;
     (b) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, commercial paper issued
by any Person organized under the laws of any state of the United States of
America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s
or at least “A-1” (or the then equivalent grade) by S&P, in each case with
maturities of not more than 270 days from the date of acquisition thereof;
     (c) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, time deposits with, or
insured certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or (B) is organized under the laws of the United States
of America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System and (ii) has combined capital and surplus
of at least $500,000,000, in each case with maturities of not more than one
(1) year from the date of acquisition thereof;
     (d) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, fully collateralized
repurchase agreements with a term of not more than thirty (30) days for
securities described in clause (a) above (without regard to the limitation on
maturity contained in such clause) and entered into with a financial

-34-



--------------------------------------------------------------------------------



 



institution satisfying the criteria described in clause (c) above or with any
primary dealer and having a market value at the time that such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such counterparty entity with whom such repurchase agreement has been entered
into;
     (e) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, Investments, classified
in accordance with GAAP as current assets of the Loan Parties, in any money
market fund, mutual fund, or other investment companies that are registered
under the Investment Company Act of 1940, as amended, which are administered by
financial institutions satisfying the criteria described in clause (c) above,
and which invest solely in one or more of the types of securities described in
clauses (a) through (d) above;
     (f) Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;
     (g) (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Parent), (iii) Investments by any Loan Party in the Parent consisting of
advances or intercompany loans to pay expenses incurred by the Parent on behalf
of the Loan Parties with respect to director and officer compensation, legal
fees, taxes, insurance premiums, accounting audits, other public reporting
expenses and other usual and customary expenses of a holding company incurred in
the ordinary course of business and consistent with the business and activities
permitted to be undertaken by the Parent pursuant to Section 7.08(a) hereof, and
(iv) additional Investments by Subsidiaries of the Loan Parties that are not
Loan Parties in other Subsidiaries that are not Loan Parties;
     (h) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss, or advances in
connection with the purchase price of goods or services in the ordinary course
of business;
     (i) Guarantees constituting Permitted Indebtedness;
     (j) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, Investments by any Loan
Party in Swap Contracts entered into in the ordinary course of business and for
bona fide business (and not speculative purposes) to protect against
fluctuations in interest rates or foreign exchange rates in a notional principal
amount not to exceed $25,000,000 in the aggregate at any time outstanding;
     (k) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (l) Advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$250,000 to any individual at any time or in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

-35-



--------------------------------------------------------------------------------



 



     (m) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, Investments constituting
Permitted Acquisitions;
     (n) Capital contributions made by any Loan Party to another Loan Party;
     (o) Deposits made to secure performance of operating leases in the ordinary
course of business; and
     (p) As long as no Event of Default exists at the time such Investment is
made or would arise from the making of such Investment, Investments not
otherwise permitted under any of the foregoing clauses of this definition of
Permitted Investments in an amount (valued at cost) not to exceed $2,500,000 at
any one time outstanding;
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, further Investments under
clauses (a) through (e) shall no longer be permitted during such period unless
(i) either (A) no Loans are then outstanding, or (B) the Investment is a
temporary Investment pending expiration of an Interest Period for a LIBO Rate
Loan, the proceeds of which Investment will be applied to the Obligations after
the expiration of such Interest Period, and (ii) such Investments are pledged to
the Collateral Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Collateral Agent.
     “Permitted Overadvance” means an Overadvance made by the Administrative
Agent, in its discretion, which:
     (a) Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or
     (b) Is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;
     (c) Is made to pay any other amount chargeable to any Loan Party hereunder;
and
     (d) Together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances, and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, and further provided
that in no event shall the Administrative Agent make an Overadvance, if after
giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

-36-



--------------------------------------------------------------------------------



 



     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Prepayment Event” means:
     (a) Any Disposition of any property or asset of a Loan Party of the type
included in the Borrowing Base (other than sales of Inventory in the ordinary
course of business);
     (b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party constituting Collateral, unless (i) the proceeds therefrom
are required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent or (ii) prior to the occurrence
of a Cash Dominion Event, the proceeds therefrom are utilized for purposes of
replacing or repairing the assets in respect of which such proceeds, awards or
payments were received;
     (c) The issuance by a Loan Party of any Equity Interests, other than any
such issuance of Equity Interests (i) by the Parent or to a Loan Party, (ii) as
consideration for a Permitted Acquisition or (iii) as a compensatory issuance to
any employee, director, or consultant (including under any option plan);
     (d) The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness; or
     (e) The receipt by any Loan Party of any Extraordinary Receipts.
     “Pro Forma Adjusted Availability” shall mean, for any date of calculation,
after giving pro forma effect to the transaction then to be consummated or
payment to be made, the projected Adjusted Availability for the immediately
following ninety (90) days.
     “Pro Forma Adjusted Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Pro Forma Adjusted
Availability following, and after giving effect to, such transaction or payment,
will be equal to or greater than $30,000,000.
     “Pro Forma Availability” shall mean, for any date of calculation, after
giving pro forma effect to the transaction then to be consummated or payment to
be made, the projected Availability for the immediately following ninety
(90) days.
     “Pro Forma Availability Condition” shall mean, for any date of calculation
with respect to any transaction or payment, the Pro Forma Availability
following, and after giving effect to, such transaction or payment, will be
equal to or greater than $10,000,000.
     “Public Lender” has the meaning specified in Section 6.02.
     “Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

-37-



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Parent and its Subsidiaries as
prescribed by the Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Reports” has the meaning provided in Section 9.12(b).
     “Request for Credit Extension” means (a) with respect to a Borrowing,
Conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, at least two
Lenders holding more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender or Deteriorating Lender shall be excluded from Aggregate Commitments and
Total Outstandings for purposes of making a determination of Required Lenders.
     “Reserves” means all (if any) Inventory Reserves and Availability Reserves
(including, without limitation, Bank Product Reserves and Cash Management
Reserves).
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

-38-



--------------------------------------------------------------------------------



 



     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Security Agreement” means the Security Agreement dated as of the Closing
Date among the Loan Parties and the Collateral Agent.
     “Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document, and
granting a Lien to secure any of the Obligations.
     “Settlement Date” has the meaning provided in Section 2.14(a).
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Shrink” means Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) at fair valuation, all of the properties and assets
of such Person are greater than the sum of the debts (and for the purposes of
this definition including contingent liabilities), of such Person, (b) the
present fair saleable value of the properties and assets of such Person is not
less than the amount that would be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its properties and assets and pay its debts as they mature
in the normal course of business, (d) such Person does not intend to, and does
not believe that it will, incur debts beyond such Person’s ability to pay as
such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged. The amount of all contingent liabilities
(including guarantees) at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at the time, can reasonably be
expected to become an actual or matured liability.
     “Standby Letter of Credit” means any Letter of Credit that is not a
Commercial Letter of Credit and that (a) is used in lieu or in support of
performance guaranties or performance, surety or similar bonds (excluding appeal
bonds) arising in the ordinary course of business, (b) is used in lieu or in
support of stay or appeal bonds, (c) supports the payment of insurance premiums
for reasonably necessary casualty insurance carried by any of the Loan Parties,
or (d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
     “Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

-39-



--------------------------------------------------------------------------------



 



     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Store” means any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.
     “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
     “Supply Chain Financing” means any supply chain finance services including,
without limitation, trade payable services and supplier accounts receivable
purchases.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

-40-



--------------------------------------------------------------------------------



 



     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Note” means the promissory note of the Borrowers substantially
in the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Trading with the Enemy Act” has the meaning set forth in Section 10.18.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a LIBO Rate Loan.
     “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than

-41-



--------------------------------------------------------------------------------



 



the State of New York, “Uniform Commercial Code” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy, as the case may be.
     “UFCA” has the meaning specified in Section 10.21(d).
     “UFTA” has the meaning specified in Section 10.21(d).
     “Uncommitted Increase” has the meaning specified in Section 2.15(b).
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “Unintentional Overadvance” means an Overadvance which, to the
Administrative Agent’s knowledge, did not constitute an Overadvance when made
but which has become an Overadvance resulting from changed circumstances beyond
the control of the Credit Parties, including, without limitation, a reduction in
the Appraised Value of property or assets included in the Borrowing Base or
misrepresentation by the Loan Parties.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Wells Fargo” means Wells Fargo Bank, National Association and its
successors.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer

-42-



--------------------------------------------------------------------------------



 



to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial schedules and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.

-43-



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans; Reserves. (a) Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:
          (i) after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap,
          (ii) after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and
          (iii) The Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.
          (b) The Inventory Reserves and Availability Reserves as of the Closing
Date are set forth on the form of Borrowing Base Certificate attached hereto as
Exhibit F.
          (c) The Administrative Agent shall have the right, at any time and
from time to time after the Closing Date in its reasonable discretion, to
establish, modify or eliminate Reserves; provided that, so long as no Event of
Default has occurred and is continuing, the Administrative Agent shall provide
the Lead Borrower with three (3) days’ prior notice of any new Reserve or
modification to increase any existing Reserve (during which period the
Administrative Agent shall be available to discuss any such proposed Reserve
with the Borrowers); provided further that no such prior notice shall be
required for (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent and Customer Credit Liabilities), or (2) changes to Reserves or
establishment of additional Reserves if a Material Adverse Effect has occurred
or it would be reasonably likely that a Material Adverse Effect to the Lenders
would occur were such Reserve not changed or established prior to the expiration
of such three (3) day period.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
          (a) Committed Loans (other than Swing Line Loans) shall be either Base
Rate Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
          (b) Each Committed Borrowing, each Conversion of Committed Loans from
one Type to the other, and each continuation of LIBO Rate Loans shall be made
upon the Lead Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, Conversion to or continuation of LIBO
Rate Loans or of any

-44-



--------------------------------------------------------------------------------



 



Conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on the requested date
(which shall be a Business Day) of any Borrowing of Base Rate Loans. Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, Conversion to or continuation
of LIBO Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or Conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Lead Borrower is requesting a Committed Borrowing, a Conversion
of Committed Loans from one Type to the other, or a continuation of LIBO Rate
Loans, (ii) the requested date of the Borrowing, Conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, Converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
Converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Lead Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Lead Borrower fails to give a timely notice
requesting a Conversion or continuation, then the applicable Committed Loans
shall be made as, or Converted to, Base Rate Loans. Any such automatic
Conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans.
If the Lead Borrower requests a Borrowing of, Conversion to, or continuation of
LIBO Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be Converted to a LIBO Rate Loan.
          (c) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
Conversion or continuation is provided by the Lead Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic Conversion to
Base Rate Loans described in Section 2.02(b). In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall use reasonable efforts
to make all funds so received available to the Borrowers in like funds by no
later than 4:00 p.m. on the day of receipt by the Administrative Agent either by
(i) crediting the account of the Lead Borrower on the books of Wells Fargo with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Lead Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.
          (d) The Administrative Agent, without the request of the Lead
Borrower, may advance any interest, fee, service charge, Credit Party Expenses,
or other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby. The
Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under Section 2.05(c). Any amount which is
added to the principal balance of the Loan Account as provided in this Section
2.02(d) shall bear interest at the interest rate then and thereafter applicable
to Base Rate Loans.

-45-



--------------------------------------------------------------------------------



 



          (e) Except as otherwise provided herein, a LIBO Rate Loan may be
continued or Converted only on the last day of an Interest Period for such LIBO
Rate Loan. During the existence of a Default, no Loans may be requested as,
Converted to or continued as LIBO Rate Loans without the consent of the Required
Lenders.
          (f) The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBO
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Wells Fargo’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
          (g) After giving effect to all Committed Borrowings, all Conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than six Interest
Periods in effect with respect to LIBO Loans.
          (h) The Administrative Agent, the Lenders, the Swing Line Lender and
the L/C Issuer shall have no obligation to make any Loan or to provide any
Letter of Credit if an Overadvance would result. The Administrative Agent may,
in its discretion, make Permitted Overadvances without the consent of the
Borrowers, the Lenders, the Swing Line Lender and the L/C Issuer, and the
Borrowers and each Lender shall be bound thereby. Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Base Rate Loan and an Obligation and shall be
repaid by the Borrowers in accordance with the provisions of Section 2.05(c).
The making of any such Permitted Overadvance on any one occasion shall not
obligate the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to Unintentional Overadvances regardless of
the amount of any such Overadvance(s).
     2.03 Letters of Credit.
          (a) The Letter of Credit Commitment.
               (i) Subject to the terms and conditions set forth herein, (A) the
Administrative Agent, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, shall endeavor to cause the L/C Issuer from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Loan Cap, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing

-46-



--------------------------------------------------------------------------------



 



limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
               (ii) No Letter of Credit shall be issued if:
               (A) subject to Section 2.03(b)(iii), the expiry date of such
requested Standby Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or
               (B) subject to Section 2.03(b)(iii), the expiry date of such
requested Commercial Letter of Credit would occur more than 120 days after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or
               (C) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless either such Letter of
Credit is Cash Collateralized on or prior to the date of issuance of such Letter
of Credit (or such later date as to which the Administrative Agent may agree) or
all the Lenders have approved such expiry date.
               (iii) No Letter of Credit shall be issued without the prior
consent of the Administrative Agent if:
               (A) any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
               (B) the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer applicable to letters of credit generally;
               (C) such Letter of Credit is to be denominated in a currency
other than Dollars; provided that if the L/C Issuer, in its discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated;
               (D) such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
               (E) a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender or
Deteriorating Lender hereunder, unless the Administrative Agent or L/C Issuer
has entered into satisfactory arrangements with the Borrowers or such Lender to
eliminate the L/C Issuer’s risk with respect to such Lender.

-47-



--------------------------------------------------------------------------------



 



               (iv) The Borrowers shall not permit any Letter of Credit to be
amended if (A) the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
               (v) The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
               (i) Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Lead Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Lead Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such other date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
Administrative Agent and the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Administrative Agent or L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Administrative Agent and the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the
Administrative Agent or the L/C Issuer may require. Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
               (ii) Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower (or the applicable Loan Party) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance or amendment of each Letter of Credit, each Lender shall be deemed to
(without any further action), and hereby irrevocably and unconditionally agrees
to, purchase from the L/C Issuer, without recourse or warranty, a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit. Upon
any change in the Commitments under this Agreement, it is hereby agreed that
with respect to all L/C Obligations, there shall be an

-48-



--------------------------------------------------------------------------------



 



automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.
               (iii) If the Lead Borrower so requests in any applicable Letter
of Credit Application, the L/C Issuer shall issue a Standby Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Standby Letter of Credit)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the Administrative Agent or the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Administrative Agent shall instruct the L/C Issuer not to
permit any such extension if (A) the Administrative Agent has determined that it
would not be permitted, or would have no obligation, at such time to endeavor to
cause the L/C Issuer to issue such Standby Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) the L/C Issuer has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
               (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
               (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the Administrative Agent
shall notify the Lead Borrower thereof; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the L/C Issuer and the Lenders with respect to any such
payment. Not later than 2:00 p.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrowers fail to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrowers shall be deemed to have requested a Committed Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

-49-



--------------------------------------------------------------------------------



 



               (ii) Each Lender shall upon any notice from the Administrative
Agent pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
               (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall,
unless Cash Collateralized in accordance with Section 2.03(g) hereof, bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
               (iv) Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
               (v) Each Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
               (vi) If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

-50-



--------------------------------------------------------------------------------



 



          (d) Repayment of Participations.
               (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent pursuant to Section 2.03(g)), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.
               (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
          (e) Obligations Absolute. The obligation of the Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;
               (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
               (iv) any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
               (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or
               (vi) the fact that any Event of Default shall have occurred and
be continuing.

-51-



--------------------------------------------------------------------------------



 



     The Lead Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Lead Borrower’s instructions or other
irregularity, the Lead Borrower will immediately notify the Administrative Agent
and the L/C Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances in an amount equal to 105% of the Outstanding Amount of all L/C
Obligations, pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). The Borrowers hereby grant to the Collateral Agent a security
interest in all such cash, deposit accounts and

-52-



--------------------------------------------------------------------------------



 



all balances therein and all proceeds of the foregoing to secure the
Obligations. Such cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Wells Fargo except that Permitted Investments of the
type listed in clauses (a) through (f) of the definition thereof may be made at
the request of the Lead Borrower at the option and in the sole discretion of the
Administrative Agent (and at the Borrowers’ risk and expense); interest or
profits, if any, on such investments shall accumulate in such account. If at any
time the Administrative Agent determines that any funds held as cash collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as cash collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as cash collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.
          (i) Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin times the daily Stated
Amount under each such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit). For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first day after the end of each
month commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a monthly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate as provided in Section 2.12(b) hereof unless
all outstanding Letters of Credit have been Cash Collateralized as provided in
Section 2.03(g) hereof.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay to the Administrative Agent, for the account of
the L/C Issuer, a fronting fee (the “Fronting Fee”) (i) with respect to each
Commercial Letter of Credit, at a rate equal to 0.125% per annum, computed on
the amount of such Letter of Credit, and payable upon the issuance or amendment
thereof, and (ii) with respect to each Standby Letter of Credit, at a rate equal
to 0.125% per annum, computed on the daily amount available to be drawn under
such Letter of Credit and on a monthly basis in arrears. Such Fronting Fees
shall be due and payable on the first day after the end of each month,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrowers shall pay to the Administrative
Agent, for the account of the L/C Issuer, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in

-53-



--------------------------------------------------------------------------------



 



effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
     2.04 Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, make loans (each such loan, a “Swing
Line Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Loan Cap, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans at such time shall not exceed such Lender’s Commitment, and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and provided further that the Swing
Line Lender shall not be obligated to make any Swing Line Loan at any time when
any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Swing Line Lender has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the Swing Line
Lender’s risk with respect to such Lender. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage
multiplied by the amount of such Swing Line Loan. The Swing Line Lender shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article IX with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as if the term “Administrative Agent” as used in Article IX included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to

-54-



--------------------------------------------------------------------------------



 



make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 4:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrowers at its office
by crediting the account of the Lead Borrower on the books of the Swing Line
Lender in immediately available funds.
          (c) Refinancing of Swing Line Loans.
               (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
               (ii) If for any reason any Swing Line Loan cannot be refinanced
by such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
               (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
               (iv) Each Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim,

-55-



--------------------------------------------------------------------------------



 



recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.
          (d) Repayment of Participations.
               (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
               (ii) If any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
     2.05 Prepayments.
          (a) The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of LIBO Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBO Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on

-56-



--------------------------------------------------------------------------------



 



the date specified therein. Any prepayment of a LIBO Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
          (b) The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
          (c) If for any reason the Total Outstandings at any time exceed the
Loan Cap as then in effect, the Borrowers shall immediately prepay Loans, Swing
Line Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than L/C Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Loan Cap
as then in effect.
          (d) The Borrowers shall prepay the Loans and Cash Collateralize the
L/C Obligations in accordance with the provisions of Section 6.13 hereof.
          (e) Unless such net proceeds are deposited by the Loan Parties in a
DDA which is subject to a Blocked Account Agreement, the Borrowers shall prepay
the Loans and Cash Collateralize the L/C Obligations in an amount equal to the
net proceeds received by a Loan Party on account of any Prepayment Event
occurring pursuant to clause (a) of the definition thereof, irrespective of
whether a Cash Dominion Event then exists and is continuing.
          (f) Prepayments made pursuant to Section 2.05(c) and (d) above, first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable.
2.06 Termination or Reduction of Commitments. (a) The Borrowers may, upon
irrevocable notice from the Lead Borrower to the Administrative Agent, terminate
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit or from time to time permanently reduce the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash

-57-



--------------------------------------------------------------------------------



 



Collateralized hereunder would exceed the Letter of Credit Sublimit, and (C) the
Swing Line Sublimit if, after giving effect thereto, and to any concurrent
payments hereunder, the Outstanding Amount of Swing Line Loans hereunder would
exceed the Swing Line Sublimit.
     (b) If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
     (c) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
     2.07 Repayment of Loans.
          (a) The Borrower shall repay to the Lenders on the Termination Date
the aggregate principal amount of Committed Loans outstanding on such date.
          (b) To the extent not previously paid, the Borrower shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.
     2.08 Interest.
          (a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
          (b) (i) If any amount payable under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
               (ii) If any other Event of Default exists, then the
Administrative Agent may, and upon the request of the Required Lenders shall,
notify the Lead Borrower that the aggregate amount of all Credit Extensions then
outstanding shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate, and thereafter such Obligations
shall bear interest at the Default Rate to the fullest extent permitted by
applicable Laws.
               (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder

-58-



--------------------------------------------------------------------------------



 



shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
          (a) Commitment Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Commitment Fee Percentage
multiplied by the actual daily amount by which the Aggregate Commitments exceed
the Total Outstandings. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first day after the end of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears.
          (b) Other Fees. The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.11 Evidence of Debt.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

-59-



--------------------------------------------------------------------------------



 



          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the option of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
               (ii) Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which

-60-



--------------------------------------------------------------------------------



 



any payment is due to the Administrative Agent for the account of the Lenders or
the L/C Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Lead Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof
(subject to the provisions of the last paragraph of Section 4.02 hereof), the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment hereunder.
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement

-61-



--------------------------------------------------------------------------------



 



or (y) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
to the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14 Settlement Amongst Lenders.
     (a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed no less frequently
than weekly (or more frequently in the Administrative Agent’s discretion) and
shall be adjusted upward or downward based on all Loans (including Swing Line
Loans) and repayments of Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.
     (b) The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its Applicable Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.
     2.15 Increase in Commitments.
          (a) Committed Increase. Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Administrative Agent, the
Lead Borrower may from time to time request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $25,000,000 (the
“Committed Increase”); provided that (i) any such Committed Increase shall be in
a minimum amount of $5,000,000, (ii) the amount of the Aggregate Commitments, as
the same may be increased pursuant to any Committed Increase and/or Uncommitted
Increase, shall not exceed $200,000,000 at any time, and (iii) the Lead Borrower
may make a maximum of five such requests. Any

-62-



--------------------------------------------------------------------------------



 



such Committed Increase shall be effectuated as soon as reasonably practicable
after the request of the Lead Borrower therefor. Any such Committed Increase
shall be provided solely by Wells Fargo (or any permitted assignee or
Participant of Wells Fargo) and shall otherwise be on the same terms as the
existing facility under this Agreement; provided that the upfront fees payable
in connection with any such Committed Increase shall be in an amount equal to
the upfront fees payable to Wells Fargo under the Fee Letter.
          (b) Uncommitted Increase.
               (i) Request for Increase. Provided no Default or Event of Default
then exists or would arise therefrom, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Lead Borrower may, from time to
time, request an increase in the Aggregate Commitments by an amount equal to
$60,000,000 less the aggregate amount of all Committed Increases made pursuant
to Section 2.15(a) hereof (the “Uncommitted Increase”, and, together with all
Committed Increases, collectively, the “Commitment Increases”); provided that
(i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) the Lead Borrower may make a maximum of six (6) requests, and
(iii) the amount of the Aggregate Commitments, as the same may be increased
pursuant to any Committed Increase and/or this Section 2.15(b), shall not exceed
$200,000,000 at any time. At the time of sending such notice, the Lead Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
               (ii) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
               (iii) Notification by Administrative Agent; Additional Lenders.
The Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to any request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Administrative Agent, in consultation
with the Lead Borrower, will use its reasonable efforts to arrange for other
Eligible Assignees to become a Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Aggregate Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders)
(each such Eligible Assignee, an “Additional Commitment Lender”), provided,
however, that without the consent of the Administrative Agent, at no time shall
the Commitment of any Additional Commitment Lender be less than $10,000,000.
          (c) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and, with respect to any increase made pursuant to
Section 2.15(b) hereof, the final allocation of such increase. The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such increase made pursuant to Section 2.15(b) hereof
and the Increase Effective Date and on the Increase Effective Date (i) the
Aggregate Commitments under, and for all purposes of, this Agreement shall be
increased by the

-63-



--------------------------------------------------------------------------------



 



aggregate amount of such Commitment Increases, and (ii) Schedule 2.01 shall be
deemed modified, without further action, to reflect the revised Commitments and
Applicable Percentages of the Lenders.
          (d) Conditions to Effectiveness of Commitment Increase. As a condition
precedent to any such Commitment Increase, (i) the Lead Borrower shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrowers, certifying that,
before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder to the Loan Documents in such form as the Administrative Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to, in the case of any Committed Increase, Wells Fargo, and in the
case of the Uncommitted Increase, the Additional Commitment Lenders, as the Lead
Borrower and Wells Fargo or such Additional Commitment Lenders, as applicable,
shall agree; (iv) the Borrowers shall have paid such arrangement fees to the
Administrative Agent as the Lead Borrower and the Administrative Agent may
agree; (v) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested; and (vi) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
          (e) Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
     3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agents, Lenders or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.
          (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

-64-



--------------------------------------------------------------------------------



 



          (c) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agents, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of the Collateral Agent, a Lender or the
L/C Issuer, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Closing Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered. In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
     Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Lead Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
               (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
               (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

-65-



--------------------------------------------------------------------------------



 



               (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Lead Borrower to determine the
withholding or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which the Borrowers have paid
additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agents, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Parties, upon the
request of such Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent, such Lender or
the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Agents, any Lender or the L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Loan Parties or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to Convert Base Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or Conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or Converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBO Rate Loan or a
Conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, Conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
Converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

-66-



--------------------------------------------------------------------------------



 



     3.04 Increased Costs; Reserves on LIBO Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBO Rate) or
the L/C Issuer;
               (ii) subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or
               (iii) impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBO Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Loan Parties
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Loan Parties will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Lead
Borrower shall be conclusive absent manifest error. The Loan Parties shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

-67-



--------------------------------------------------------------------------------



 



          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Loan Parties shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
          (e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
     (c) any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
     For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any

-68-



--------------------------------------------------------------------------------



 



Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
     3.08 Designation of Lead Borrower as Borrowers’ Agent.
          (a) Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
          (b) Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
          (c) The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension. Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder and of the Administrative Agent
to endeavor to cause the L/C Issuer to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif” via e-mail) (followed promptly by originals) unless
otherwise specified, each properly executed by a

-69-



--------------------------------------------------------------------------------



 



Responsible Officer of the signing Loan Party or the Lenders, as applicable,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:
     (i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
     (ii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;
     (iv) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;
     (v) a favorable opinion of Irell and Manella LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
     (vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) to the Solvency of the Loan Parties as of the Closing Date after giving
effect to the transactions contemplated hereby, and (D) that no consents,
licenses or approvals are required in connection with the execution and delivery
by such Loan Party and the validity against such Loan Party of the Loan
Documents to which it is a party, except for (a) the perfection or maintenance
of the Liens created under the Security Documents (including the first priority
nature thereof) or (b) such as have been obtained or made and are in full force
and effect;
     (vii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;
     (viii) a payoff letter from the agent for the lenders under the Existing
Credit Agreement satisfactory in form and substance to the Administrative Agent
evidencing that the Existing Credit Agreement and all commitments to lend
thereunder have been or concurrently with the Closing Date are being terminated,
all obligations (other than

-70-



--------------------------------------------------------------------------------



 



contingent indemnification obligations for which no claim has been asserted)
thereunder are being paid in full, and all Liens securing obligations under the
Existing Credit Agreement have been or concurrently with the Closing Date are
being released;
     (ix) the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;
     (x) all other Loan Documents, each duly executed by the applicable Loan
Parties;
     (xi) (A) appraisals (based on net liquidation value) by a third party
appraiser acceptable to the Collateral Agent of all Inventory of the Borrowers,
the results of which are satisfactory to the Collateral Agent and (B) a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be satisfactory to the Collateral Agent;
     (xii) results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases or subordination agreements satisfactory to the
Collateral Agent are being tendered concurrently with such extension of credit
or other arrangements satisfactory to the Collateral Agent for the delivery of
such termination statements and releases or subordination agreements have been
made;
     (xiii) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Collateral Agent, (B) the Credit Card Notifications and
Blocked Account Agreements required pursuant to Section 6.13 hereof, (C) control
agreements with respect to the Loan Parties’ securities and investment accounts,
and (D) Collateral Access Agreements for the Loan Parties’ distribution centers
and warehouses as required by the Collateral Agent; and
     (xiv) such other assurances, certificates, documents, consents or opinions
as the Agents reasonably may require.
     (b) After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $50,000,000.
     (c) The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on October 3,
2010, and executed by a Responsible Officer of the Lead Borrower.
     (d) The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Loan Parties

-71-



--------------------------------------------------------------------------------



 



and that there has been no Material Adverse Effect since the date of the most
recent financial information delivered to the Administrative Agent.
     (e) The Administrative Agent shall have received and be satisfied with
(i) detailed financial projections and business assumptions for the Borrowers
and their Subsidiaries on (x) a monthly basis for the twelve month period
following the Closing Date and (y) on a quarterly basis, for each fiscal year
thereafter through the Maturity Date, including, in each case, a consolidated
income statement, balance sheet, statement of cash flow and Availability
analysis, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Administrative Agent.
     (f) There shall not have occurred since January 3, 2010 (i) any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect or (ii) any action, suit,
investigation or proceeding pending or, to the Knowledge of the Borrowers,
threatened in any court or before any arbitrator or governmental authority that
if determined adversely to the Loan Parties could reasonably be expected to have
a Material Adverse Effect.
     (g) Each Material Contract of any Loan Party shall be in full force and
effect and no default or event of default shall have occurred and be continuing
thereunder.
     (h) The consummation of the transactions contemplated hereby shall not
violate any applicable Laws or any Organization Document.
     (i) All fees required to be paid to the Agents or the Arranger on or before
the Closing Date shall have been paid in full, and all fees required to be paid
to the Lenders on or before the Closing Date shall have been paid in full.
     (j) The Borrowers shall have paid all fees, charges and disbursements of
examiners and appraisers to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).
     (k) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
     (l) The Arranger shall have successfully arranged the syndication of the
Loans as contemplated in its engagement letter with the Loan Parties.
     (m) All governmental consents and approvals, and all third party consents
required for the Loan Parties to consummate the financing shall have been
obtained.
     (n) The Administrative Agent shall be reasonably satisfied with the capital
structure of the Loan Parties. Without limiting the foregoing, the Loan Parties
shall not have any Indebtedness outstanding as of the Closing Date other than
Permitted Indebtedness and prior to the Credit Extensions hereunder and
application of part or all of the proceeds thereof to satisfy the

-72-



--------------------------------------------------------------------------------



 



obligations outstanding under the Existing Credit Agreement, Indebtedness under
the Existing Credit Agreement.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and of the Administrative Agent to endeavor to
cause the L/C Issuer to issue each Letter of Credit is subject to the following
conditions precedent:
     (a) The representations and warranties of each other Loan Party contained
in Article V or any other Loan Document shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (ii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) No Overadvance shall result from such Credit Extension.
     provided, however, if any criminal indictment of any Loan Party or any
Subsidiary thereof has occurred under any federal, state, municipal, or other
criminal statute, rule, regulation, order, or other requirement having the force
of law for a felony for fraud or other felony which would (in each case based
on, among other considerations, the likelihood of a conviction thereunder) have
a negative impact on the ability of the Collateral Agent to exercise on, or the
value of, the Collateral, which indictment has remained unquashed or undismissed
for a period of thirty (30) days or more, the Required Lenders (which shall for
these purposes include at least two Lenders) may direct the Administrative Agent
to cease honoring any Request for Credit Extension (other than a Committed Loan
Notice requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans); provided that, upon the quashing or dismissal
of any such indictment, the Administrative Agent and the Lenders shall
thereafter honor any Request for Credit Extension so long as the conditions
precedent set forth in this Article IV have been met.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The

-73-



--------------------------------------------------------------------------------



 



conditions set forth in this Section 4.02 are for the sole benefit of the Credit
Parties but until the Required Lenders otherwise direct the Administrative Agent
to cease making Committed Loans, the Lenders will fund their Applicable
Percentage of all Loans and L/C Advances and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Administrative Agent,
provided, however, the making of any such Loans or the issuance of any Letters
of Credit shall not be deemed a modification or waiver by any Credit Party of
the provisions of this Article IV on any future occasion or a waiver of any
rights or the Credit Parties as a result of any such failure to comply.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Credit Parties to enter into this Agreement and to make Loans
and to issue Letters of Credit hereunder, each Loan Party represents and
warrants to the Administrative Agent and the other Credit Parties that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) other than with respect to the
Existing Credit Agreement, conflict with or result in any breach, termination,
or contravention of, or constitute a default under, or require any mandatory
prepayment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Collateral Agent under the Security Documents); or (d) violate any Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect or (c) those that the failure
to obtain could not, individually or in the aggregate, have a Material Adverse
Effect.

-74-



--------------------------------------------------------------------------------



 



     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, the legally valid and binding obligation of
such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     5.05 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
          (b) The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated July 4, 2010, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Parent and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all Material Indebtedness and other liabilities, direct or
contingent, of the Loan Parties and their Consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
          (d) To the best Knowledge of the Lead Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a misstatement
in any material respect, in any financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries on a
Consolidated basis.
          (e) The Consolidated forecasted balance sheet and statements of income
and cash flows of the Parent and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Loan Parties’ best estimate of its future financial performance.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the Knowledge of the Loan Parties, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06 or

-75-



--------------------------------------------------------------------------------



 



as disclosed to the Administrative Agent pursuant to Section 6.03 hereof, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
     5.07 No Default. No Loan Party or any Subsidiary is in default with respect
to any material term or provision of any Material Contract (other than any
Material Contract which has been replaced or is no longer necessary to the
conduct of the Loan Parties’ business). No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. (a) Each of the Loan Parties and each
Subsidiary thereof has good record and marketable title in fee simple to or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Loan Parties and each Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (b) Schedule 5.08(b)(1) sets forth, as of the Closing Date, the
address (including street address, county and state) of all Real Estate that is
owned by the Loan Parties and each of their Subsidiaries, together with a list
of the holders of any mortgage or other Lien thereon. Schedule 5.08(b)(2) sets
forth, as of the Closing Date, the address (including street address, county and
state) of all Leases of the Loan Parties, together with a list of the lessor and
its contact information with respect to each such Lease. Each of such Leases is
in full force and effect and the Loan Parties are not in default of the terms
thereof.
          (c) Schedule 7.01 sets forth, as of the Closing Date, a complete and
accurate list of all Liens of record on the personal property or assets of each
Loan Party and each of its Subsidiaries, showing the lienholder thereof, the
principal amount of the obligations secured thereby (if any) and the personal
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Permitted Encumbrances.
          (d) Schedule 7.02 sets forth, as of the Closing Date, a complete and
accurate list of all Investments consisting of (i) a loan, advance or capital
contribution described in clause (b) of the definition thereof made to any
Person other than a Loan Party, and (ii) any other Investment of money described
in clause (d) of the definition thereof, in each case held by any Loan Party or
any Subsidiary of a Loan Party, showing the amount, obligor or issuer and
maturity, if any, thereof.
          (e) Schedule 7.03 sets forth, as of the Closing Date, a complete and
accurate list of all Indebtedness for borrowed money of each Loan Party or any
Subsidiary of a Loan Party, showing the amount, obligor or issuer and maturity
thereof.
5.09 Environmental Compliance. (a) Except as specifically disclosed in
Schedule 5.09, to the Loan Parties’ Knowledge, as of the Closing Date, no Loan
Party or any Subsidiary thereof (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

-76-



--------------------------------------------------------------------------------



 



     (b) Except as otherwise set forth in Schedule 5.09, to the Loan Parties’
Knowledge, as of the Closing Date, (i) none of the properties currently or
formerly owned or operated by any Loan Party or any Subsidiary thereof is listed
or proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property, (ii) there are no and
never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof, (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof, and (iv) Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any Subsidiary thereof other
than in compliance with Laws applicable thereto, except, in each case, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (c) Except as otherwise set forth on Schedule 5.09, as of the Closing Date,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, no Loan Party or any Subsidiary thereof is
undertaking, and no Loan Party or any Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law. To the
Loan Parties’ Knowledge, all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently owned or
operated by any Loan Party or any Subsidiary thereof have been disposed of in a
manner not reasonably expected to result in any Environmental Liability, except
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     5.10 Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks (including,
without limitation, workmen’s compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect as of the
Closing Date and all premiums in respect thereof that are due and payable have
been paid.
     5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation, and the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
No tax assessment has been levied against any Loan Party or any Subsidiary that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. No Loan Party or any Subsidiary thereof is a party to
any tax sharing agreement.

-77-



--------------------------------------------------------------------------------



 



     5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
Knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or is likely
to arise on account of any Plan.
          (b) There are no pending or, to the best Knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created or permitted
under the Security Documents. Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary. The Loan
Parties have no equity investments in any other corporation or entity other than
those specifically disclosed in Part(b) of Schedule 5.13. All of the outstanding
Equity Interests in the Subsidiaries of the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on Part (c) of Schedule 5.13 free and clear of all Liens except for
those created or permitted under the Security Documents. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document, each
of which is valid and in full force and effect.
     5.14 Margin Regulations; Investment Company Act;
          (a) No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any margin stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any margin stock or for any other purpose that might cause any of the Credit
Extensions to be considered a “purpose credit” within the meaning of Regulations
T, U, or X issued by the FRB.

-78-



--------------------------------------------------------------------------------



 



          (b) None of the Loan Parties, any Person Controlling any Loan Party,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
     5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters which,
to the Knowledge of the Loan Parties, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. To the Knowledge
of the Loan Parties, no report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, other than conflicts that could not, individually, or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
Knowledge of the Lead Borrower, no Person has made any claim that any slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any Subsidiary infringes upon any rights held by any other Person which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.17, as
of the Closing Date, no claim or litigation regarding any of the foregoing is
pending or, to the Knowledge of the Lead Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.18 Labor Matters.
     There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Subsidiary thereof pending or, to the Knowledge of
any Loan Party, threatened that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters, except for such instances of noncompliance which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law, except for such liabilities and obligations as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All payments due from any Loan Party and its Subsidiaries, or
for which any claim may be made against any Loan Party or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with

-79-



--------------------------------------------------------------------------------



 



GAAP as a liability on the books of such Loan Party, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 5.18, as of the Closing Date, no
Loan Party or any Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement. There are no representation proceedings pending or, to
any Loan Party’s Knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition, in each case
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
Knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries, in each case that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which any Loan Party or any of its Subsidiaries is bound.
     5.19 Security Documents.
     (a) The Security Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in Schedule II of the
Security Agreement. Upon such filings and/or the obtaining of “control,” (as
defined in the UCC) the Collateral Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person. The Pledged Securities (as defined in the Security
Agreement) have been delivered to the Collateral Agent (together with stock
powers or other appropriate instruments of transfer executed in blank form), and
the Collateral Agent has a fully perfected first priority Lien on, and security
interest in, to and under all right, title and interest of each pledgor
thereunder in such Collateral, and such security interest is in each case prior
and superior in right and interest to any other Person.
     (b) When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified on Schedule II of the Security Agreement, the
Collateral Agent shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in the IP
Collateral (as defined in the Security Agreement) in which a security interest
may be perfected by filing, recording or registering a security agreement,
financing statement or analogous document in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, in each
case prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States

-80-



--------------------------------------------------------------------------------



 



Copyright Office may be necessary to perfect a Lien on registered trademarks,
trademark applications and copyrights acquired by the Loan Parties after the
date hereof).
     5.20 Solvency
     After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.
     5.21 Deposit Accounts; Credit Card Arrangements.
          (a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.
          (b) Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.
     5.22 Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
     5.23 Intentionally Omitted.
     5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the date hereof.
     5.25 Casualty. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:

-81-



--------------------------------------------------------------------------------



 



     (a) as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Parent, a Consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and unqualified opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an opinion of
such Registered Public Accounting Firm independently assessing Loan Parties’
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object;
     (b) as soon as available, but in any event within 45 days after the end of
each of the Fiscal Quarters of each Fiscal Year of the Parent, a Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income from operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
     (c) as soon as available, but in any event within 30 days after the end of
each of the Fiscal Months of each fiscal year of the Parent, a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such Fiscal
Month, and the related consolidated statements of income from operations,
Shareholders’ Equity and cash flows for such Fiscal Month, and for the portion
of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
fiscal year, all in reasonable detail, certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes
     (d) as soon as available, but in any event (i) within 45 days after the end
of each Fiscal Year of the Parent, a draft Budget for the immediately following
Fiscal Year as prepared by management of the Lead Borrower, (ii) within 60 days
after the end of each Fiscal Year of the Parent, a final Budget, and
(iii) within 45 days after the end of each Fiscal Quarter, a Forecast Update for
the remainder of such Fiscal Year.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent:

-82-



--------------------------------------------------------------------------------



 



     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), (b) and (c), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, (ii) in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Lead Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP, and (iii) a copy of
management’s discussion and analysis with respect to such financial statements;
     (b) on the tenth (10th) Business Day of each Fiscal Month, a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided that at any time that an Accelerated Borrowing Base
Delivery Event has occurred and is continuing, at the election of the
Administrative Agent, such Borrowing Base Certificate shall be delivered on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;
     (c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange;
     (e) The financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;
     (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (g) as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
     (h) promptly after the Administrative Agent’s request therefor, copies of
all Material Contracts and documents evidencing Material Indebtedness; and
     (i) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

-83-



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(a)(ii), (a)(iii) or 6.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”).
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, if the same will have such
result: (i) breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws; (iv) any proceeding
with, or investigation or possible investigation or other inquiry by any
Governmental Authority regarding financial or other operational results of any
Loan Party or any Subsidiary thereof; or (v) the failure to pay rent at any of
such Loan Party’s locations for more than ten (10) days following the day on
which such rent first came due;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
     (e) of any change in the Responsible Officers of any Loan Party;
     (f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm; or

-84-



--------------------------------------------------------------------------------



 



     (g) of any collective bargaining agreement or other labor contract to which
a Loan Party becomes a party.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by Law become a Lien upon its property having priority over the
Lien of the Collateral Agent; and (c) all Material Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Material Indebtedness, except, in each
case, where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party has established adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect. Nothing contained in this Section 6.04 shall be deemed to limit the
rights of the Agents with respect to determining Reserves pursuant to this
Agreement.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its Intellectual Property, except to the extent
such Intellectual Property is no longer used or useful in the conduct of the
business of the Loan Parties or to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) make all necessary repairs thereto and renewals and replacements thereof,
except in each case where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies that are not Affiliates of any Loan Party and
having an A.M. Best Rating of at least A- and otherwise reasonably acceptable to
the Administrative Agent, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations or as is required by applicable Law, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent.
          (a) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Collateral Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the

-85-



--------------------------------------------------------------------------------



 



policies directly to the Collateral Agent, (ii) a provision to the effect that
none of the Loan Parties, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Credit
Parties with respect to the Collateral. Commercial general liability policies
shall be endorsed to name the Collateral Agent as an additional insured.
Business interruption policies shall name the Collateral Agent as a loss payee
and shall be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Each such policy referred
to in this Section 6.07(d) shall also provide that it shall not be canceled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent. The Lead Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of a renewal or replacement policy (including an insurance binder)
together with evidence satisfactory to the Collateral Agent of payment of the
premium therefor (unless such payment will be made in accordance with the trade
terms available therefor or has been financed pursuant to any insurance premium
financing permitted under clause (j) of the definition of Permitted
Indebtedness).
          (b) Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and a “Blanket Crime” policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and will upon request by the
Administrative Agent furnish the Administrative Agent certificates evidencing
renewal of each such policy.
          (c) Permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby.
          (d) None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
6.07 shall in no event be deemed a representation, warranty or advice by such
Credit Party that such insurance is adequate for the purposes of the business of
the Loan Parties or the protection of their properties.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

-86-



--------------------------------------------------------------------------------



 



6.09 Books and Records; Accountants. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (ii) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties or such Subsidiary, as the case
may be.
     (b) at all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.
6.10 Inspection Rights. (a) Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm, all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided, however, that when an Event of Default exists
the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.
     (b) Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. The Loan Parties
shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to one (1) appraisal of the Loan Parties’ Inventory
and one (1) commercial finance examination during each Fiscal Year; provided
that, if Availability is at any time less than twenty (20%) of the Loan Cap, the
Loan Parties shall pay the fees and expenses of the Administrative Agent and
such professionals with respect to two (2) appraisals of the Loan Parties’
Inventory and two (2) commercial finance examinations during such Fiscal Year.
Notwithstanding the foregoing, the Administrative Agent may undertake additional
appraisals and commercial finance examinations (i) as it in its discretion deems
necessary or appropriate, at its own expense or, (ii) if an Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
repay Indebtedness under the Existing Credit Agreement and to pay related
transaction expenses on the Closing Date, (b) to finance the acquisition of
working capital assets of the Borrowers, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers, and (d) for general corporate purposes of
the Loan Parties, in each case to the extent expressly permitted under
applicable Law and the Loan Documents.
     6.12 Additional Loan Parties. Notify the Administrative Agent at the time
that any Person becomes a Subsidiary, and promptly thereafter (and in any event
within fifteen (15) days), cause any such Person (a) which is not a CFC, to
(i) become a Loan Party by executing and delivering to the

-87-



--------------------------------------------------------------------------------



 



Administrative Agent a Joinder to this Agreement or a counterpart of the
Facility Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a Lien to the Collateral Agent on such
Person’s assets to secure the Obligations, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by or on behalf of any
Loan Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC, the Equity Interests of
such Subsidiary to be pledged may be limited to 65% of the outstanding voting
Equity Interests of such Subsidiary and 100% of the non-voting Equity Interests
of such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Administrative Agent. In no event shall compliance with this Section 6.12
waive or be deemed a waiver or consent to any transaction giving rise to the
need to comply with this Section 6.12 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.
     6.13 Cash Management.
          (a) On or prior to the Closing Date:
          (i) deliver to the Administrative Agent copies of notifications (each,
a “Credit Card Notification”) substantially in the form attached hereto as
Exhibit H which have been executed on behalf of such Loan Party and delivered to
such Loan Party’s credit card clearinghouses and processors listed on
Schedule 5.21(b); and
          (ii) enter into a Blocked Account Agreement satisfactory in form and
substance to the Agents with each Blocked Account Bank (collectively, the
“Blocked Accounts”).
          (b) At the request of the Administrative Agent, the Loan Parties shall
deliver to the Administrative Agent copies of notifications (each, a “DDA
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and delivered to each depository
institution listed on Schedule 5.21(a).
          (c) The Loan Parties shall ACH or wire transfer or make an intra bank
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to a Blocked Account all amounts on deposit in each
such DDA and all payments due from credit card processors.
          (d) On or before February 15, 2011, the Loan Parties shall establish
with Wells Fargo or, if the Administrative Agent consents, Bank of America, N.A.
or any other bank or financial institution reasonably acceptable to the
Administrative Agent, a cash management system reasonably acceptable to the
Administrative Agent which shall include, without limitation, the establishment
of a concentration account maintained by the Collateral Agent (the
“Concentration Account”) and a separate operating account from which
disbursements shall be funded.
          (e) Each Blocked Account Agreement shall require after the occurrence
and during the continuance of a Cash Dominion Event, the ACH or wire transfer or
intra bank transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) to (i) prior to the establishment of the Loan
Parties’ cash management system as required pursuant to Section 6.13(d) above,
the concentration account (account number 1459701000) maintained by the Lead
Borrower at Bank of America, N.A., which concentration account shall be a
Blocked Account, and (ii) upon the

-88-



--------------------------------------------------------------------------------



 



establishment of the Loan Parties’ cash management system as required pursuant
to Section 6.13(d) above, the Concentration Account, of all cash receipts and
collections, including, without limitation, the following:
          (i) all available cash receipts from the sale of Inventory and other
assets (whether or not constituting Collateral);
          (ii) all proceeds of collections of Accounts;
          (iii) all other cash payments received by a Loan Party from any Person
or from any source or on account of any sale or other transaction or event,
including, without limitation, all net proceeds on account of any Prepayment
Event;
          (iv) the then contents of each DDA (net of any minimum balance, not to
exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained);
          (v) the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and
          (vi) the proceeds of all credit card charges.
          (f) The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this Section 6.13, any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections, such proceeds and collections shall be held
in trust by such Loan Party for the Collateral Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.
          (g) Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.
     6.14 Information Regarding the Collateral.
     Furnish to the Administrative Agent at least thirty (30) days prior written
notice of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it (other than any Store location) or any
distribution center (including the establishment of any new distribution
center); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties shall not effect or permit any
change referred to in the preceding sentence unless (if the same shall be
necessary to continue perfection) all filings have

-89-



--------------------------------------------------------------------------------



 



been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all of the Collateral
for its own benefit and the benefit of the other Credit Parties.
     6.15 Physical Inventories.
          (a) Cause not less than one physical inventory to be undertaken, at
the expense of the Loan Parties, in each twelve (12) month period and periodic
cycle counts, in each case consistent with past practices, conducted by such
inventory takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory count or as otherwise may be satisfactory to the Collateral
Agent. The Collateral Agent, at the expense of the Loan Parties, may participate
in and/or observe each scheduled physical count of Inventory which is undertaken
on behalf of any Loan Party. The Lead Borrower, within 30 days following the end
of each Fiscal Month, shall provide the Collateral Agent with a reconciliation
of the results of the physical count of the Loan Parties’ Inventory, and shall
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.
          (b) Permit the Collateral Agent, in its discretion, if any Event of
Default exists, to cause additional such inventories to be taken as the
Collateral Agent determines (each, at the expense of the Loan Parties).
     6.16 Environmental Laws.
          (a) Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.
     6.17 Further Assurances.
          (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which any Agent may request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Loan Parties also agree to provide to the Agents, from
time to time upon request, evidence satisfactory to the Agents as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
          (b) Upon the reasonable request of the Collateral Agent, use
commercially reasonable efforts to cause each of its customs brokers, freight
forwarders, consolidators and/or carriers to deliver an agreement (including,
without limitation, a Customs Broker Agreement) to the Collateral Agent covering
such matters and in such form as the Collateral Agent may reasonably require.

-90-



--------------------------------------------------------------------------------



 



          (c) Upon the reasonable request of the Collateral Agent, use
commercially reasonable efforts cause any landlords of any distribution center
to deliver a Collateral Access Agreement to the Collateral Agent.
     6.18 Compliance with Terms of Leaseholds. Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
perform all of its obligations under Leases of real property to which any Loan
Party or any of its Subsidiaries is a party, and cause each of its Subsidiaries
to do so.
     6.19 Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, and enforce each such
Material Contract in accordance with its terms, in each case other than any
Material Contract that has been replaced or that is no longer necessary to the
conduct of the Loan Parties’ business.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.
     7.02 Investments. Make any Investments, except Permitted Investments.
     7.03 Indebtedness; Disqualified Stock.
          (a) Create, incur, assume, guarantee, suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness, except Permitted
Indebtedness or (b) issue Disqualified Stock.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:
     (a) any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, a
wholly-owned Subsidiary shall be the continuing or surviving Person;

-91-



--------------------------------------------------------------------------------



 



     (b) any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into a Borrower, provided that in any merger involving
a Borrower, such Borrower shall be the continuing or surviving Person;
     (c) in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person; and
     (d) any CFC that is not a Loan Party may merge into any CFC that is not a
Loan Party.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contribution, except
that:
     (a) each Subsidiary of a Loan Party may make Restricted Payments to any
Loan Party whether or not a Default or Event of Default then exists;
     (b) the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
     (c) if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it;
     (d) if the Payments Conditions are satisfied, the Parent may declare or pay
cash dividends to its stockholders; and
     (e) (i) the Parent may issue and sell Equity Interests other than
Disqualified Stock, and (ii) the other Loan Parties and any Subsidiary thereof
may issue additional Equity Interests to a Loan Party.
     7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Event of Default then
exists, regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of Permitted Indebtedness (other than Subordinated Indebtedness),
(b) as long as no Event of Default then exists, repayments and prepayments of
Subordinated Indebtedness in accordance with the subordination terms thereof,
(c) voluntary prepayments, repurchases, redemptions or defeasances of Permitted
Indebtedness (but excluding on account of any Subordinated Indebtedness) as long
as the Payment Conditions are satisfied, and (d) refinancings and refundings of
such Indebtedness in compliance with Section 7.02(e).

-92-



--------------------------------------------------------------------------------



 



     7.08 Change in Nature of Business.
     (a) In the case of the Parent, engage in any business or activity other
than (i) the direct or indirect ownership of all outstanding Equity Interests in
the other Loan Parties, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies, including the Loan Parties,
(iv) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder, and (v) activities incidental to
the businesses or activities described in clauses (i) through (iv) of this
Section 7.08(a).
     (b) In the case of each of the Loan Parties, engage in any line of business
substantially different from the business conducted by the Loan Parties and
their Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.09 Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to a transaction between or among the
Loan Parties, and any employment agreements and other transactions as between an
employee, officer or director of any of the Loan Parties and a Loan Party or the
Loan Parties, including, without limitation, stock options or other grants to
acquire capital stock, deferred compensation plans and any indemnity provided by
the Loan parties or any of them to such Persons.
     7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
     7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.
     7.12 Amendment of Material Documents.
     Amend, modify or waive any of a Loan Party’s rights under (a) its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) any Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would result in a Default or Event
of Default under any of the Loan Documents, would be materially adverse to the
Credit Parties or otherwise would be reasonably likely to have a Material
Adverse Effect.

-93-



--------------------------------------------------------------------------------



 



     7.13 Fiscal Year.
     Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP, the SEC or
any other Governmental Authority.
     7.14 Deposit Accounts; Credit Card Processors.
     Open new DDAs or Blocked Accounts unless the Loan Parties shall have
delivered to the Collateral Agent appropriate DDA Notifications or Blocked
Account Agreements consistent with the provisions of Section 6.13 and otherwise
satisfactory to the Collateral Agent. No Loan Party shall maintain any bank
accounts or enter into any agreements with credit card processors other than the
ones expressly contemplated herein or in Section 6.13 hereof.
     7.15 Consolidated Fixed Charge Coverage Ratio.
     During the continuance of a Covenant Compliance Event, permit the
Consolidated Fixed Charge Coverage Ratio, calculated as of the last day of each
month on a trailing twelve month basis, to be less than 1.0:1.0.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrowers or any other Loan Party fails to pay when
and as required to be paid herein, (i) any amount of principal of any Loan or
any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee within five (5) days of the date when due hereunder, or (iii) any other
amount payable hereunder or under any other Loan Document is not paid within
five (5) days of Lead Borrower’s receipt of an invoice therefor with supporting
documentation; or
     (b) Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02 (other than
6.02(d)), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13, 6.14 (other than 6.14 (ii))
or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or
     (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and giving effect to any
applicable grace and/or cure periods) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to

-94-



--------------------------------------------------------------------------------



 



permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $5,000,000; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 30 calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 30 calendar days, or an order for
relief is entered in any such proceeding; or
     (g) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not dispute coverage),
or (ii) any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(i) the same is not discharged or satisfied, or (ii) a stay of enforcement
thereof is not in effect; or
     (h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $2,500,000 or which would reasonably likely
result in a Material Adverse Effect; or
     (i) Invalidity of Loan Documents. (i) Any Loan Party contests in any manner
the validity or enforceability of any material provision of any Loan Document,
or denies that it has any or further liability or obligation under any material
provision of any Loan Document, or

-95-



--------------------------------------------------------------------------------



 



purports to revoke, terminate or rescind any material provision of any Loan
Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) the Liens purported
to be created under any Security Document shall cease to be (other than pursuant
to any act or omission by the Agents) valid and perfected Liens on the
Collateral with the priority required by the applicable Security Document; or
     (j) Change of Control. There occurs any Change of Control; or
     (k) Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall adopt a plan of liquidation or the board of
directors of any Loan party shall resolve to suspend the operation of its
business in the ordinary course, liquidate all or a material portion of its
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or
     (l) Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
     (a) declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
     (c) require that the Loan Parties Cash Collateralize the L/C Obligations;
and
     (d) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under any Debtor Relief Laws, the
obligation of each Lender to make Loans and any

-96-



--------------------------------------------------------------------------------



 



obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     No remedy herein is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of Law.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such;
     Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
     Third, to the extent not previously reimbursed by the Lenders, to payment
to the Agents of that portion of the Obligations constituting principal and
accrued and unpaid interest on any Permitted Overadvances;
     Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid principal and interest on the Swing
Line Loans;
     Fifth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;
     Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Sixth
held by them;
     Seventh, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

-97-



--------------------------------------------------------------------------------



 



     Eighth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations as
provided in Section 10.04(g), but excluding any Other Liabilities), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Eighth held by them
     Ninth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them;
     Tenth, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Tenth held by them;
     Eleventh, to payment of all other Obligations arising from Factored
Receivables and Supply Chain Financing, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     (a) Each of the Lenders and the Swing Line Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.
     (b) Each of the Lenders (in its capacities as a Lender) and the Swing Line
Lender hereby irrevocably appoints Wells Fargo as Collateral Agent and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section

-98-



--------------------------------------------------------------------------------



 



10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents, as if set forth in full herein with
respect thereto.
     9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
     The Agents shall not be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Loan Parties,
a Lender or the L/C Issuer. Upon the occurrence of an Event of Default, the
Agents shall take such action with respect to such Default or Event of Default
as shall be reasonably directed by the Applicable Lenders. Unless and until the
Agents shall have received such direction, the Agents may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.

-99-



--------------------------------------------------------------------------------



 



     The Agents shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.
     9.04 Reliance by Agents.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
     9.06 Resignation and Removal of Agents. Either Agent may at any time give
written notice of its resignation to the Lenders and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Lead Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations

-100-



--------------------------------------------------------------------------------



 



provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Administrative Agent or Collateral Agent
hereunder.
     In addition, if any Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable Law, all of the remaining
Lenders who are not the applicable Agent may agree in writing to remove and
replace such Agent with a successor Agent from among the Lenders, and so long as
no Event of Default has occurred and is continuing the consent of Lead Borrower
shall be required for any such change (such consent not to be unreasonably
withheld, delayed, or conditioned). Upon the replacement of the Agent, the
successor Agent shall succeed to and become vested with all of the rights,
powers, privileges and duties of the removed Agent, and the removed Agent shall
be discharged from all of its duties and obligations as agent (but not as a
Lender) hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After any such agent removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such removed agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent hereunder.
     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender and the
resignation of Wells Fargo as L/C Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning

-101-



--------------------------------------------------------------------------------



 



the affairs, financial condition or business of any Loan Party that may come
into the possession of the Agents.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent, a
Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under
Sections 2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,
     (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan

-102-



--------------------------------------------------------------------------------



 



Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01;
     (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and
     (c) to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
     9.11 Notice of Transfer.
     The Agents may deem and treat a Lender party to this Agreement as the owner
of such Lender’s portion of the Obligations for all purposes, unless and until,
and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.
     9.12 Reports and Financial Statements.
     By signing this Agreement, each Lender:
     (a) agrees to furnish the Administrative Agent after the occurrence and
during the continuance of a Cash Dominion Event (and thereafter at such
frequency as the Administrative Agent may reasonably request) with a summary of
all Other Liabilities due or to become due to such Lender. In connection with
any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;
     (b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);
     (c) expressly agrees and acknowledges that the Administrative Agent makes
no representation or warranty as to the accuracy of the Reports, and shall not
be liable for any information contained in any Report;
     (d) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

-103-



--------------------------------------------------------------------------------



 



     (e) agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and
     (f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
     9.13 Agency for Perfection.
     Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession or control. Should any Lender
(other than the Agents) obtain possession or control of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.
     9.14 Indemnification of Agents. The Lenders hereby agree to indemnify the
Agents, the L/C Issuer and any Related Party, as the case may be (to the extent
not reimbursed by the Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
Agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by any Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
     9.15 Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.
     9.16 Defaulting Lender.
     (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swingline Loans or L/C Borrowings and such failure is not cured
within one (1) Business Day after receipt from the Administrative Agent of
written notice thereof, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not at limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-

-104-



--------------------------------------------------------------------------------



 



making rights related to, the Obligations, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal, and
(ii) a Defaulting Lender shall be deemed to have assigned any and all payments
due to it from the Loan Parties, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining non-Defaulting Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such assigned payments the
Lenders’ respective Applicable Percentages of all outstanding Obligations shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency, and (iii) at
the option of the Administrative Agent, any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent as cash collateral for future funding obligations of
the Defaulting Lender in respect of any Loan or existing or future participating
interest in any Swing Line Loan or Letter of Credit. The Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Defaulting Lender of its Applicable Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in Section 2.13(c) hereof from the
date when originally due until the date upon which any such amounts are actually
paid.
     (b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.
     (c) Each Defaulting Lender shall indemnify the Administrative Agent and
each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Applicable Percentage of a
Loan or to otherwise perform its obligations under the Loan Documents.
    9.17 Syndication Agent; Documentation Agent.
    Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Syndication Agent or a Documentation
Agent shall have any powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents.
ARTICLE X
MISCELLANEOUS
    10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

-105-



--------------------------------------------------------------------------------



 



     (a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (b) as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment (including the Maturity Date)
or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written consent
of such Lender, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of such Lender;
     (c) as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of such
Lender; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;
     (d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of such Lender;
     (e) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (f) except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
consent of each Lender;
     (g) except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
consent of each Lender;
     (h) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves in accordance with
Section 2.01(c);
     (i) modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written consent of each Lender; and
     (j) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement;

-106-



--------------------------------------------------------------------------------



 



(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Collateral Agent in addition to the Lenders required above, affect
the rights or duties of the Collateral Agent under this Agreement or any other
Loan Document, and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Loan Parties, the Agents, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

-107-



--------------------------------------------------------------------------------



 



     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     (e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other

-108-



--------------------------------------------------------------------------------



 



telephonic communications with the Agents may be recorded by the Agents, and
each of the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
     (b) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agents (and any sub-agent thereof), each other Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Borrower
or any other Loan Party against an Indemnitee for intentional breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

-109-



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable on demand
therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
    10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

-110-



--------------------------------------------------------------------------------



 



     10.06 Successors and Assigns.
               (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
               (b) Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
                    (i) Minimum Amounts
                         (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, no minimum amount need be
assigned; and
                         (B) in any case not described in subsection (b)(i)(A)
of this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Lead Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
                    (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;
                    (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

-111-



--------------------------------------------------------------------------------



 



                         (A) the consent of the Lead Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) a Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and
                         (B) the consent of the Administrative Agent, the L/C
Issuer and the Swing Line Lender (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Commitment if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender.
                    (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500,
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
               (c) Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
               (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under

-112-



--------------------------------------------------------------------------------



 



this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
               (e) Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
               (f) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
               (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
               (h) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Wells Fargo assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wells Fargo may, (i) upon 30 days’ notice to the Lead Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Wells Fargo resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line

-113-



--------------------------------------------------------------------------------



 



Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Wells Fargo to effectively
assume the obligations of Wells Fargo with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each Lender agrees
that material non-public information regarding the Loan Parties and their
Subsidiaries, their operations, assets and existing business plans, including
the Borrower Materials, shall be treated by each Lender in a confidential
manner, and shall not be disclosed by it to persons who are not parties hereto,
except: (i) to attorneys for and other advisors, accountants, auditors, and
consultants to such Lender on a “need to know” basis, (ii) to Subsidiaries,
Affiliates and Approved Funds of such Lender, provided that any such Subsidiary,
Affiliate or Approved Fund shall have agreed to receive such information subject
to the terms of these confidentiality requirements, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
judicial or administrative order, rule or regulation, provided that prior to any
such disclosure under this clause (iv), the disclosing party agrees to provide
the Lead Borrower with prior notice thereof, (v) as may be agreed to in advance
by the Lead Borrower, (vi) as requested or required by any governmental
authority pursuant to subpoena or other legal process, provided that prior to
any disclosure pursuant to this clause (vi) the disclosing party agrees to
provide the Lead Borrower with prior notice thereof, (vii) as to any information
that is or becomes generally available to the public (other than as a result of
a prohibited disclosure by a Lender), (viii) in connection with any proposed
assignment of, or grant of a participation in, such Lender’s interest under this
Agreement, provided that any such proposed assignee or participant shall have
agreed in writing to receive such information subject to these confidentiality
provisions.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the

-114-



--------------------------------------------------------------------------------



 



maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities and (z) any Obligations that may
thereafter arise under Section 10.04.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender

-115-



--------------------------------------------------------------------------------



 



and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
          (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

-116-



--------------------------------------------------------------------------------



 



          (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan

-117-



--------------------------------------------------------------------------------



 



Document (irrespective of whether any of the Credit Parties has advised or is
currently advising any Loan Party or any of its Affiliates on other matters) and
none of the Credit Parties has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     10.18 Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 Press Releases.
     (a) Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure (i) using the name of Administrative Agent or its Affiliates,
(ii) referring to this Agreement or the other Loan Documents, or (iii) using the
name of any of the Loan Parties, in each case without at least two (2) Business
Days’ prior notice to Administrative Agent, and to the Lead Borrower with
respect

-118-



--------------------------------------------------------------------------------



 



to disclosures involving the use of, or reference to, the name of any of the
Loan Parties (hereafter, the “Loan Parties’ Disclosure”), and without the prior
written consent of Administrative Agent, and of the Lead Borrower with respect
to Loan Parties’ Disclosures, unless (and only to the extent that) such Credit
Party or Affiliate is required to do so under applicable Law and then, in any
event, such Credit Party or Affiliate will consult with Administrative Agent,
and with the Lead Borrower with respect to the Loan Parties’ Disclosures before
issuing such press release or other public disclosure.
     (b) Each Loan Party consents to the publication by Administrative Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
    10.21 Additional Waivers.
          (a) The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Collateral Agent or any other Credit Party.
          (b) The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
          (c) To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the

-119-



--------------------------------------------------------------------------------



 



liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.
          (d) Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
          (e) Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.
     10.22 No Strict Construction.
     The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

-120-



--------------------------------------------------------------------------------



 



     10.23 Attachments.
     The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

-121-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first above
written.

            BIG 5 CORP., as Lead Borrower
      By:   /s/ Barry D. Emerson       Name:  Barry D. Emerson      Title: 
Senior V.P. and CFO        BIG 5 SERVICES CORP., as a Borrower
      By:   /s/ Barry D. Emerson       Name:  Barry D. Emerson      Title: 
Senior V.P. and CFO        BIG 5 SPORTING GOODS
CORPORATION, as Guarantor
      By:   /s/ Barry D. Emerson       Name:  Barry D. Emerson      Title: 
Senior V.P. and CFO     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as
Collateral Agent, as L/C Issuer, as Swing Line Lender and as a Lender
      By:   /s/ David C. Lipkin       Name:  David C. Lipkin      Title:  Senior
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Stephen King       Name:  Stephen King      Title:  SVP     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Thomas Hayes       Name:  Thomas Hayes      Title:  V.P.     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Lender
      By:   /s/ Peter Ettinger      Name:  Peter Ettinger      Title:  Vice
President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments and Applicable Percentages

          Lender   Commitment   Applicable Percentage
Wells Fargo Bank, National Association
  $  70,000,000   50.000000000%
Bank of America, N.A.
  $  30,000,000   21.428571428%
PNC Bank National Association
  $  20,000,000   14.285714286%
Union Bank, N.A.
  $  20,000,000   14.285714286%
TOTAL
  $140,000,000   100.00000000%

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Collateral Reporting
In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Administrative Agent, on the applicable day specified below, the following
documents (each in such form and detail as the Administrative Agent from time to
time may specify):
Monthly Reports. Monthly, the Loan Parties shall provide to Administrative Agent
original counterparts of:

  a.   On the tenth (10th) Business Day of each Fiscal Month, provided, however,
upon the occurrence and during the continuation of an Accelerated Borrowing Base
Delivery Event on Wednesday of each week:

  i.   On such day, supporting source documents for the Borrowing Base
Certificate delivered in accordance with the Credit Agreement.

  b.   Within fifteen (15) days of the end of each Fiscal Month for the
immediately preceding Fiscal Month:

  i.   Purchases and accounts payable analysis report, (together with account
payable aging) for each Loan Party, in Administrative Agent’s format; and    
ii.   Inventory summary by Store location;     iii.   Inventory summary by
department; and     iv.   Inventory certificate in Loan Parties’ format but
including a certification in Administrative Agent’s format;

  c.   Within 30 days of the end of each Fiscal Month for the immediately
preceding Fiscal Month:

  i.   Reconciliation of the stock ledger to the general ledger and the
calculation of Availability; and     ii.   Reconciliation of stock ledger gross
margin to general ledger gross margin;     iii.   Statement of Store Activity in
Administrative Agent’s format; and     iv.   Such other information as the
Administrative Agent may from time to time reasonably request.

For purposes of Sections (a), (b), and (c) above, the first “preceding Fiscal
Month” in respect of which the items required by such Section shall be provided
shall be September 2010.

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, modified, supplemented or restated hereafter, the “ Credit Agreement”)
by and among (i) Big 5 Corp., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Big 5
Sporting Goods Corporation, a Delaware corporation, as Guarantor (the “Parent”),
(iv) Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties referred to therein, (v) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (vi) Wells Fargo
Bank, National Association, as L/C Issuer, and (vii) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

1.  
The Lead Borrower hereby requests [a Borrowing][a conversion of Committed Loans
from one Type to the other][a continuation of LIBO Rate Loans]1:

  (a)  
On                      (a Business Day)2
    (b)  
In the amount of $                    3
    (c)  
Comprised of [Base Rate][LIBO Rate]Loans (Type of Committed Loan)4
    (d)  
For LIBO Rate Loans: with an Interest Period of ___ months5

 

1  
A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBO Rate Loans, must have the same Interest Period.
  2  
Each notice of a Borrowing must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBO Rate Loans, and (ii) on
the requested date of any Borrowing of or conversion to Base Rate Loans.
  3  
Each Borrowing, conversion to, or continuation of LIBO Rate Loans must be in a
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of, or conversion to, Base Rate Loans must be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
  4  
Committed Loans may be either Base Rate Loans or LIBO Rate Loans. If the Type of
Committed Loan is not specified, then the applicable Committed Loans will be
made as Base Rate Loans.

 



--------------------------------------------------------------------------------



 



     The Lead Borrower hereby represents and warrants (for itself and on behalf
of the other Borrowers) that the conditions specified in Sections 4.02(a),
(b) and (d) of the Credit Agreement have been satisfied and, if the Borrowing
requested herein is the initial Credit Extension, the conditions specified in
Section 4.01 of the Credit Agreement will be satisfied, in each case on and as
of the date specified in Item 1(a) above.
[signature page follows]
 

5  
The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two, three or six months. If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.

2



--------------------------------------------------------------------------------



 



Dated as of the date above first written.

            BIG 5 CORP., as Lead Borrower
      By:         Name:         Title:          

Signature Page to Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____

To:  
Wells Fargo Bank, National Association, as Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, modified, supplemented or restated hereafter, the “ Credit Agreement”)
by and among (i) Big 5 Corp., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Big 5
Sporting Goods Corporation, a Delaware corporation, as Guarantor (the “Parent”),
(iv) Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties referred to therein, (v) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (vi) Wells Fargo
Bank, National Association, as L/C Issuer, and (vii) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.
     The Borrower hereby requests a Swing Line Borrowing:

  1.  
On                                                             (a Business Day)1
    2.  
In the amount of $                                        2

     The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

            BIG 5 CORP., as Lead Borrower
      By:         Name:           Title:          

 

1  
Each notice of a Swing Line Borrowing must be received by the Swing Line Lender
and the Administrative Agent not later than 2:00 p.m. on the requested date of
any Swing Line Borrowing.
  2  
Each Swing Line Borrowing must be in a minimum amount of $100,000.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF NOTE
NOTE

      $                                                                       
               , 2010

     FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of                                          (hereinafter, with any
subsequent holders, the “Lender”), c/o Wells Fargo Bank, National Association,
One Boston Place, 18th Floor, Boston, Massachusetts 02108, the principal sum of
                                          ($                           
              ), or, if less, the aggregate unpaid principal balance of
Committed Loans made by the Lender to or for the account of any Borrower
pursuant to the Credit Agreement dated as of October 18, 2010 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrowers, (ii) Big 5 Sporting Goods
Corporation, as Parent, (iii) Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein,
(iv) Wells Fargo Bank, National Association, as collateral agent for its own
benefit and the benefit of the other Credit Parties, (v) Wells Fargo Bank,
National Association, as L/C Issuer, and (vi) the Lender and the other lenders
from time to time party thereto, with interest at the rate and payable in the
manner stated therein.
     This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The Administrative Agent’s books and records concerning the Committed
Loans, the accrual of interest thereon, and the repayment of such Committed
Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder.
     No delay or omission by any Agent or the Lender in exercising or enforcing
any of such Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

1



--------------------------------------------------------------------------------



 



     Each Borrower, and each endorser and guarantor of this Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. Each Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent and/or the Lender with respect to this Note and/or any
Collateral or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Note.
     This Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its permitted
successors, endorsees, and assigns.
     The liabilities of each Borrower, and of any endorser or guarantor of this
Note, are joint and several, provided, however, the release by any Agent or the
Lender of any one or more such Persons shall not release any other Person
obligated on account of this Note. Each reference in this Note to any Borrower,
any endorser, and any guarantor, is to such Person individually and also to all
such Persons jointly. No Person obligated on account of this Note may seek
contribution from any other Person also obligated unless and until all of the
Obligations have been paid in full in cash.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND ANY FEDERAL COURT SITTING THEREIN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR THE LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY
OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

2



--------------------------------------------------------------------------------



 



     EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, ENDORSER AND SURETY, AND THE LENDER, BY ITS ACCEPTANCE HEREOF,
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE AGENTS AND THE LENDER HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed
as of the date set forth above.

            BORROWERS:

BIG 5 CORP.
      By:         Name:           Title:             BIG 5 SERVICES CORP.
      By:         Name:           Title:          

Signature Page to Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF SWING LINE NOTE
SWING LINE NOTE

      $20,000,000                                           , 2010

     FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the “Swing Line Lender”), One Boston Place, 18th Floor,
Boston, Massachusetts 02108, the principal sum of TWENTY MILLION DOLLARS
($20,000,000), or, if less, the aggregate unpaid principal balance of Swing Line
Loans made by the Swing Line Lender to or for the account of any Borrower
pursuant to the Credit Agreement dated as of October 18, 2010 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrowers, (ii) Big 5 Sporting Goods
Corporation, as Parent, (iii) Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein,
(iv) Wells Fargo Bank, National Association, as collateral agent for its own
benefit and the benefit of the other Credit Parties, (v) Wells Fargo Bank,
National Association, as L/C Issuer, and (vi) the Swing Line Lender and the
other lenders from time to time party thereto, with interest at the rate and
payable in the manner stated therein.
     This is a “Swing Line Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Swing Line Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
     The Administrative Agent’s books and records concerning the Swing Line
Loans, the accrual of interest thereon, and the repayment of such Swing Line
Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder.
     No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent’s or the Swing Line Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default.

1



--------------------------------------------------------------------------------



 



     Each Borrower, and each endorser and guarantor of this Swing Line Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Lender with respect to this Swing
Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.
     This Swing Line Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its permitted
successors, endorsees, and assigns.
     The liabilities of each Borrower, and of any endorser or guarantor of this
Swing Line Note, are joint and several, provided, however, the release by any
Agent or the Lender of any one or more such Persons shall not release any other
Person obligated on account of this Swing Line Note. Each reference in this
Swing Line Note to any Borrower, any endorser, and any guarantor, is to such
Person individually and also to all such Persons jointly. No Person obligated on
account of this Swing Line Note may seek contribution from any other Person also
obligated unless and until all of the Obligations have been paid in full in
cash.
     THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF.
     EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND ANY FEDERAL COURT SITTING THEREIN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

2



--------------------------------------------------------------------------------



 



     EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWING LINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
AGENTS AND THE SWING LINE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be
duly executed as of the date set forth above.

                  BORROWERS:    
 
                BIG 5 CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BIG 5 SERVICES CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE

             
To:
  Wells Fargo Bank, National Association   Date:  
                                        
 
  One Boston Place, 18th Floor        
 
  Boston, Massachusetts 02108        
 
  Attention: Brent E. Shay, Vice President        

     Re: Credit Agreement dated as of October 18, 2010 (as amended, modified,
supplemented or restated hereafter, the “ Credit Agreement”) by and among (i)
Big 5 Corp., a Delaware corporation, for itself and as Lead Borrower (in such
capacity, the “Lead Borrower”) for the other Borrowers party thereto from time
to time (individually, a “Borrower” and, collectively, the “Borrowers”),
(ii) the Borrowers, (iii) Big 5 Sporting Goods Corporation, a Delaware
corporation, as Guarantor (“Parent”), (iv) Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for its own benefit and the benefit of the other Credit Parties referred
to therein, (v) Wells Fargo Bank, National Association, as collateral agent (in
such capacity, the “Collateral Agent”) for its own benefit and the benefit of
the other Credit Parties, (vi) Wells Fargo Bank, National Association, as L/C
Issuer, and (vii) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”). All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.
     The undersigned, a duly authorized and acting Responsible Officer of the
Lead Borrower, hereby certifies to you as of the date hereof as follows:

1.  
No Default.

  a.  
To the Knowledge of the undersigned Responsible Officer, except as set forth in
Appendix I, no Default or Event of Default exists and is continuing.
    b.  
If a Default or Event of Default exists and is continuing, the Borrowers have
taken or propose to take the action(s) as set forth on Appendix I with respect
to such Default or Event of Default.

2.  
Financial Calculations. Attached hereto as Appendix II are reasonably detailed
calculations necessary to determine the Consolidated Fixed Charge Coverage Ratio
as of the last day of the Fiscal Month ended                      on a trailing
twelve month basis (whether or not compliance therewith is then required under
Section 7.15 of the Credit Agreement).
  3.  
No Material Accounting Changes, Etc. The financial statements furnished to the
Administrative Agent for the month/quarter/year ended [          ] were prepared
in accordance with GAAP and present fairly in all material respects the
financial condition of the Parent and its Subsidiaries on a consolidated basis
at the close of, and the results of the Loan Parties’ operations and cash flows
for, the period(s) covered, subject to, with

 



--------------------------------------------------------------------------------



 



   
respect to the monthly/quarterly financial statements, normal year end audit
adjustments and the absence of footnotes. Except as provided in any statement of
reconciliation delivered or deemed delivered pursuant to Section 6.02(a) of the
Credit Agreement, there has been no material change in GAAP or the application
thereof, as either pertain to the Loan Parties’ financial statements, since the
date of the audited financial statements furnished to the Administrative Agent
for the year ended [          ].
  4.  
Except as set forth on Appendix IV hereto, to the Knowledge of the Loan Parties,
no Lien for unpaid Taxes which has (or would have with the passage of time)
priority over the Lien of the Collateral Agent has been filed against any Loan
Party during the month/quarter/year ended [          ].
  5.  
Except as set forth on Appendix V hereto, no material damage or destruction has
occurred with respect to any distribution center of the Loan Parties or a
material number of Store locations of the Loan Parties during the
month/quarter/year ended [          ].
  6.  
Set forth on Appendix VI hereto is a list of any transaction undertaken by the
Loan Parties during the month/quarter/year ended [          ] involving (i) the
entry by a Loan Party into a Material Contract, (ii) the incurrence by a Loan
Party of Material Indebtedness, or (iii) the making of any Acquisition by a Loan
Party.
  7.  
Except as set forth on Appendix VII hereto, no Loan Party is a beneficiary under
a Letter of Credit issued in favor of such Loan Party (which, for the avoidance
of doubt, shall not include any Letter of Credit issued pursuant to the Credit
Agreement).
  8.  
Except as set forth on Appendix VIII hereto, no Loan Party holds any Commercial
Tort Claims.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

       
 
  By:

 
        Responsible Officer of Lead Borrower  
 
  Name:

 
  Title:




 



--------------------------------------------------------------------------------



 



Appendix I
     Except as set forth below, no Default or Event of Default presently exists.
[If a Default or Event of Default exists, the following describes the nature of
the Default in reasonable detail and the steps being taken or contemplated by
the Loan Parties to be taken on account thereof.]

 



--------------------------------------------------------------------------------



 



Appendix II
A. Calculation of Consolidated Fixed Charge Ratio: Calculated monthly on a
trailing twelve months basis.

                  1.  
Consolidated EBITDA for such period (all calculated on a Consolidated basis in
accordance with GAAP):
   
 
               
 
  (a)  
Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period:
       
 
         
 
   
 
               
 
     
Plus the following, to the
extent deducted in determining Consolidated Net Income for such period:
       
 
               
 
  (b)  
Consolidated Interest Charges for such period:
       
 
         
 
   
 
               
 
  (c)  
the provision for Federal, state, local and foreign income Taxes:
       
 
         
 
   
 
               
 
  (d)   depreciation and amortization expense:        
 
         
 
   
 
               
 
  (e)  
other non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Parent and its Subsidiaries for such Measurement Period):
       
 
         
 
   
 
               
 
     
Minus the following, to the
extent included in Consolidated Net Income for such period:
       
 
               
 
  (f)  
Federal, state, local and foreign income tax credits:
       
 
         
 
   
 
               
 
  (g)  
all non-cash items increasing Consolidated Net Income (in each case of or by the
Parent and its Subsidiaries for such Measurement Period):
       
 
         
 
   
 
               
 
  (h)  
Consolidated EBITDA [Line 1(a), plus the sum of Lines 1(b) through 1(e), minus
the sum of Lines 1(f) through 1(g)]:
       
 
         
 
   
 
                2.   Minus the following:    
 
               
 
  (a)  
Capital Expenditures made during such period (other than Capital Expenditures
financed with proceeds of Permitted Indebtedness (other than Borrowings):
       
 
         
 
   
 
               
 
  (b)  
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash during such period:
       
 
         
 
   

 



--------------------------------------------------------------------------------



 



                  3.   Line 1(h), minus Lines 2(a) and 2(b):        
 
         
 
   
 
                4.  
Debt Service Charges for the Parent and its Subsidiaries during such Measurement
Period (as determined on a Consolidated basis in accordance with GAAP):
       
 
         
 
   
 
               
 
  (a)  
Consolidated Interest Charges paid or required to be paid for such Measurement
Period:
       
 
         
 
   
 
               
 
      Plus        
 
               
 
  (b)  
principal payments made or required to be made on account of Indebtedness
(excluding the Obligations and any Synthetic Lease Obligations but including,
without limitation, Capital Lease Obligations) for such Measurement Period:
       
 
         
 
   
 
               
 
  (c)  
Debt Service Charges [The sum of Lines 4(a) and 4(b)]:
       
 
         
 
   
 
                    Plus        
 
                5.  
The aggregate amount of all Restricted Payments made during such Measurement
Period:
       
 
         
 
   
 
                6.   The sum of Line 4(c) and Line 5:        
 
         
 
   
 
                7.  
CONSOLIDATED FIXED CHARGE COVERAGE RATIO AS OF THE END OF THE MONTH ENDED
                    , CALCULATED ON A TRAILING TWELVE MONTHS BASIS [Line 3
divided by Line 6]:
       
 
         
 
   

B. Consolidated Fixed Charge Coverage Ratio Covenant: During the continuance of
a Covenant Compliance Event, the Borrowers will not permit the Consolidated
Fixed Charge Coverage Ratio, calculated as of the last day of each month on a
trailing twelve month basis, to be less than 1.0:1.0.

             
1.
  Is covenant required to be tested?   Yes                           No
                      
2.
  If covenant is required to be tested, in compliance?   Yes
                       No                     

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, modified, supplemented or restated hereafter, the “ Credit Agreement”)
by and among (i) Big 5 Corp., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Big 5
Sporting Goods Corporation, a Delaware corporation, as Guarantor (the “Parent”),
(iv) Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties referred to therein, (iv) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (v) Wells Fargo
Bank, National Association, as L/C Issuer, and (vi) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.
                                                                  (the
“Assignor”) and                                          (the “Assignee”) agree
as follows:

1.  
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations as a Lender under the Credit Agreement as of the date
hereof (including, without limitation, such interest in each of the Assignor’s
outstanding Commitments, if any, and the Loans (and related Obligations) owing
to it) specified in Section 1 of Schedule I hereto. After giving effect to such
sale and assignment, the Assignor’s and the Assignee’s Commitments and the
amount of the Loans owing to the Assignor and the Assignee and the amount of
Letters of Credit participated in by the Assignor and the Assignee will be as
set forth in Section 2 of Schedule I hereto.

2.  
The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender, an
Affiliate of a Lender, or an Approved Fund, the

1



--------------------------------------------------------------------------------



 



   
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the Assignor subject to this
Assignment and Assumption, is not less than $5,000,000, or, if less, the entire
remaining amount of the Assignor’s Commitment and the Loans at any time owing to
it, unless each of the Administrative Agent, the L/C Issuer and the Swing Line
Lender and, so long as no Default or Event of Default has occurred and is
continuing, the Lead Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).
  3.  
The Assignee: (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Agents to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agents by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Credit
Agreement, are required to be performed by it as a Lender; (e) specifies as its
lending office (and address for notices) the office set forth beneath its name
on the signature pages hereof; (f) agrees that, if the Assignee is a Foreign
Lender entitled to an exemption from, or reduction of, withholding tax under the
law of the jurisdiction in which the applicable Loan Party is resident for tax
purposes, it shall deliver to the Loan Parties and the Administrative Agent (in
such number of copies as shall be requested by the recipient) whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Loan Parties within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.
  4.  
Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee in the amount required as set forth in Section 10.06 to the Credit
Agreement, to the Administrative Agent for acceptance and recording by the
Administrative Agent. The

2



--------------------------------------------------------------------------------



 



   
effective date of this Assignment and Assumption shall be the date of acceptance
thereof by the Administrative Agent, unless otherwise specified on Schedule I
hereto (the “Effective Date”).
  5.  
Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 10.06(b)(iii) of the Credit Agreement, consent by the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lead
Borrower, as applicable (such consent not to be unreasonably withheld or
delayed), from and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent of the interest assigned by this
Assignment and Assumption, shall have the rights and obligations of a Lender
under the Credit Agreement, and (b) the Assignor shall, to the extent of the
interest assigned by this Assignment and Assumption, be released from its
obligations under the Credit Agreement.
  6.  
Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.
  7.  
This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

                  [ASSIGNOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                [ASSIGNEE]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                Lending Office (and address for notices):    
 
                [Address]    

          Accepted this       day of                     ,      :    
 
        WELL FARGO BANK, NATIONAL ASSOCIATION     as Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Schedule I to Assignment and Assumption

 



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this       day of                     ,           :

          ADMINISTRATIVE AGENT:    
 
        WELL FARGO BANK, NATIONAL ASSOCIATION    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

2



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this       day of                     ,           :

          L/C ISSUER:    
 
        WELLS FARGO BANK, NATIONAL ASSOCIATION    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

3



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this       day of                     ,           :

          SWING LINE LENDER:    
 
        WELLS FARGO BANK, NATIONAL ASSOCIATION    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

4



--------------------------------------------------------------------------------



 



Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this       day of                     ,           :

          LEAD BORROWER:    
 
        BIG 5 CORP.    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

5



--------------------------------------------------------------------------------



 



Schedule I
Section 1. Percentage/Amount of Commitments/Loans/Letters of Credit Assigned by
Assignor to Assignee.

     
Applicable Percentage assigned by Assignor:
            %
 
   
Commitment assigned by Assignor:
  $                    
 
   
Commitment assigned by Assignor:
  $                    
 
   
Aggregate Outstanding Principal Amount of Loans assigned by Assignor:
  $                    
 
   
Aggregate Participations assigned by Assignor in L/C Obligations:
  $                    

Section 2. Percentage/Amount of Commitments/Loans/Letters of Credit Held by
Assignor and Assignee after giving effect to Assignment and Assumption.

     
Assignor’s Applicable Percentage
            %
 
   
Assignee’s Applicable Percentage:
            %
 
   
Assignor’s Commitment:
  $                    
 
   
Assignee’s Commitment:
  $                    
 
   
Aggregate Outstanding Principal Amount of Loans Owing to Assignor:
  $                    
 
   
Aggregate Outstanding Principal Amount of Loans Owing to Assignee:
  $                    
 
   
Aggregate Participations by Assignor in L/C Obligations:
  $                    
 
   
Aggregate Participations by Assignee in L/C Obligations:
  $                    

Section 3. Effective Date

     
Effective Date:
                      ,          

6



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF BORROWING BASE CERTIFICATE
Big 5 Corp.,

                                                              As of Date:      
      10/3/2010   Borrowing Base Certificate                   Certificate #    
        1    
Credit Card Receivables
                                       
Credit Card Receivables as of:
                    10/3/2010             $ —  
Less: Outstanding Credit Card Fees
                                    —  
 
                                     
Eligible Credit Card Receivables
                                  $ —  
Advance Rate
                                    90.0 %
 
                                     
Total Credit Card Receivables Availability
                                  $ —  
 
                                     
 
                                       
RETAIL INVENTORY
                          At Retail   At Cost  
Beginning Inventory
                          $ —     $ —  
Add: Purchases
                            —       —  
Net Markups
                            —       —  
Freight
                            —       —  
Inventory Adjustments
                            —       —                                
Available for Sale
                            —       —  
Less: Sales/Cost of Good Sold
                            —       —  
Net Markdowns
                            —       —                                  
Ending Inventory as of:
                    10/2/2010     $ —     $ —  
Less: Sales/Cost of Good Sold (10/3/10)
                                  $ —  
 
                                     
Ending Inventory as of:
                    10/3/2010             $ —  
Less Ineligibles:
                                       
Shrink Reserve (Per G/L + $25,000 DC Shrink Reserve)
                                    —  
Recalls Merchandise (Locations #812)
                                    —  
Defective Inventory (Location #814)
                                    —  
Store Claims (Location #815)
                                    —  
Employee Purchase Inventory (Location #816)
                                    —  
Work in Process (Location #817)
                                    —  
Show Merchandise (Location #818)
                                    —  
Sample Inventory (Locations #819 & #820)
                                    —  
Store RTV (Location #821)
                                    —  
Donation / Supplies (Location #851)
                                    —  
Unprocessed Damages / RTV’s (Delinquent Store Returns)
                                    —  
Other
                                    —  
 
                                     
Total Ineligibles
                                  $ —  
 
                                       
Eligible Retail Inventory
                                  $ —  
 
                  NOLV                
Advance Rate (90% of NOLV)
            90.0%       76.6%               68.9 %
 
                                     
Total Retail Inventory Availability
                                  $ —  
 
                                     
 
                                       
In-Transit Inventory
                          At Retail   At Cost  
In-Transit Inventory as of:
                    10/3/2010     $ —     $ —  
Less Ineligibles:
                                       
Shrink
                                    —  
Shortship Reserve (TBD)
                                    —  
 
                                     
Total Ineligibles
                                  $ —  
 
                                       
Eligible In-Transit Inventory
                                  $ —  
 
                  NOLV                
Advance Rate (90% of NOLV)
            90.0%       66.1%               59.5 %
 
                                       
 
                                     
Total In-Transit Inventory Availability
                                  $ —  
 
                                     
Total Inventory Availability
                                  $ —  
 
                                     
 
                                       
Gross Borrowing Base Availability
                                  $ —  
 
                                     
 
                                       
Less: Availability Reserves
          as of:     10/3/2010                  
Gift Certificates/Cards (50%)
  as of:     10/3/2010     $ —             $ —  
Customer Deposits/Layaway (100%)
                                    —  
Firearms Deposit
                                    —  
Rent Reserve (1 Mo PA, WA, and VA)
                                    —  
Texas Personal Property Tax (Full amount paid in prior year)
                                    —  
Past Due Licenses A/P
                                    —  
Past Due DROS Fees A/P
                                    —  
Foreign Freight & Duty Landed Cost Reserve (15% of Eligible In-Transit
Inventory)
                                    —  
Domestic Freight & Duty Landed Cost Reserve (5% of Eligible In-Transit
Inventory)
                                    —  
Other
                                    —  
 
                                     
Total Availability Reserves
                                  $ —  
 
                                     
Total Borrowing Base
                                  $ —  
 
                                     
Total Capped Borrowing Base (Capped at $140,000,000)
                                  $ —  
 
                                     
 
                                       
AVAILABILITY CALCULATION
                                  $ —  
 
                                       
Beginning Principal Balance
          as of:     10/18/2010               —  
ADD:
                  Prior days advance             —  
ADD:
                  Fees charged today             —  
ADD:
                  Legal Fees             —  
ADD:
                  Prior day’s requested lending             —  
LESS:
                  Prior day’s pay down             —  
 
                                     
Ending principal balance prior to advance request
                                    —  
 
                                     
 
                                       
ADVANCE REQUEST
                                  $ —  
 
                                     
 
                                       
Ending Principal Balance
                                    —  
 
                                       
ADD:
                  Standby Letters of Credit             —  
ADD:
                  Commercial Letters of Credit             —  
 
                                     
Total exposure
                                  $ —  
 
                                     
 
                                       
Net Availability After Today’s Request / Pay Down
                                  $ —  
 
                                     
 
                                       
Adjusted Availability (Net Borrowing Base less total exposure)
                                    —  
 
                                     

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Big 5 Corp. (the “Lead Borrower”), represents and warrants
that (A) the information set forth above and the supporting documentation and
information delivered herewith (i) is true and correct in all respects, (ii) has
been prepared in accordance with the requirements of that certain Credit
Agreement dated ___, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by, among others, (1) the
Lead Borrower, as agent for itself and the other Borrowers party thereto,
(2) the Lenders party thereto, and (3) Wells Fargo Bank N.A., as Administrative
Agent and Collateral Agent (in such capacities, the “Agent”), and (iii) is based
on supporting documentation that is satisfactory to the Agent, and (B) all
accounts payable and Taxes are being paid on a timely basis and (C) no Default
or Event of Default (as such terms are defined in the Credit Agreement) has
occurred and is continuing.
Responsible Officer





--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF DDA NOTIFICATION
PREPARE ON BORROWER LETTERHEAD — ONE FOR EACH DEPOSITORY
[DATE]
To: [Name and Address of Bank]

     Re:  
BIG 5 CORP.
The Account Numbers referenced on Exhibit A annexed hereto

Dear Sir/Madam:
     This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
BIG 5 CORP., a Delaware corporation with an address at 2525 El Segundo
Boulevard, El Segundo, California 90245 (the “Borrower”), now or hereafter
maintains with you. The term “Account” shall also mean any certificates of
deposit, investments, or other evidence of indebtedness heretofore or hereafter
issued by you to or for the account of the Borrower.
     Under various agreements between, among others, the Borrower and Wells
Fargo Bank, National Association, with an office at One Boston Place, 18th
Floor, Boston, Massachusetts 02108, as collateral agent (in such capacity,
herein the “Collateral Agent”) for its own benefit and the benefit of a
syndicate of revolving lenders and certain other credit parties (the “Credit
Parties”), the Borrower has granted to the Collateral Agent (for its own benefit
and the benefit of the Credit Parties) security interests in and to, among other
things, the Borrower’s accounts, accounts receivable, inventory, and proceeds
therefrom, including, without limitation, the proceeds now or hereafter
deposited in the Account or evidenced thereby. Consequently, the present and all
future contents of the Account constitute the Collateral Agent’s collateral.
     Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of such minimum balance, not to exceed $2,500.00, as may be
required by you to be maintained in each of the Accounts, shall be transferred
on each business day only as follows:

1



--------------------------------------------------------------------------------



 



     (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer
to:
                                         
ABA #                     
Account No.                                         
Re: Big 5 Corp.
     or
     (b) As you may be otherwise instructed from time to time in writing by an
officer of the Collateral Agent.
     Upon request of the Collateral Agent, a copy of each statement issued with
respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):

Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Brent E. Shay, Vice President
Re: Big 5 Corp.
     You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made pursuant thereto. Nothing contained
herein is intended to, nor shall it be deemed to, modify the rights and
obligations of the Borrower and the Collateral Agent under the terms of the loan
arrangement and the loan documents executed in connection therewith between,
among others, the Borrower and the Collateral Agent.
     This letter may be amended only by notice in writing signed by the Borrower
and an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.
[signature page follows]

2



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                BIG 5 CORP., as Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

cc: Wells Fargo Bank, National Association
Signature Page to DDA Notification

 



--------------------------------------------------------------------------------



 



Exhibit A
Accounts
[see attached]
Signature Page to DDA Notification

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF CREDIT CARD NOTIFICATION
PREPARE ON BORROWER LETTERHEAD — ONE FOR EACH PROCESSOR
__________, 2010

To:  
[Name and Address of Credit Card Processor] (The “Processor”)

  Re:  
Big 5 Corp. (the “Company”)
Merchant Account Number:                     

Dear Sir/Madam:
        Under various agreements between and among the Company, certain
affiliates of the Company, Wells Fargo Bank, National Association, with offices
at One Boston Place, 18th Floor, Boston, Massachusetts 02108, as administrative
agent (the “Administrative Agent”) and collateral agent (the “Collateral Agent”
and, together with the Administrative Agent, the “Agents”) for a syndicate of
lenders and other credit parties (the “Credit Parties”) party to a Credit
Agreement dated as of October 18, 2010 (as amended, modified or supplemented
from time to time, the “Credit Agreement”), the Company has granted to the
Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, security interests in and to, among other things, the Company’s
accounts, accounts receivable, inventory and all proceeds therefrom, including,
without limitation all payments with respect to credit card charges (the
“Charges”) submitted by the Company to the Processor for processing and the
amounts which the Processor owes to the Company on account thereof (the “Credit
Card Proceeds”).

1.  
Until the Processor receives written notification from an officer of the
Collateral Agent to the contrary, all amounts as may become due from time to
time from the Processor to the Company shall continue to be transferred only as
follows:

  (a)  
By ACH, Depository Transfer Check, or Electronic Depository Transfer to:
       
Bank of America, N.A.
ABA #                     

 



--------------------------------------------------------------------------------



 



     
Account No.                     
Re: Big 5 Corp.

  or  

    (b)  
As the Processor may be instructed from time to time in writing by an officer of
the Collateral Agent.

2.  
Upon request of the Collateral Agent, a copy of each periodic statement provided
by the Processor to the Company should be provided to the Collateral Agent at
the following address (which address may be changed upon seven (7) days’ written
notice given to the Processor by the Collateral Agent):

Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Brent E. Shay, Vice President
Re:     Big 5 Corp.

3.  
The Processor shall be fully protected in acting on any order or direction by
the Agents respecting the Charges and the Credit Card Proceeds without making
any inquiry whatsoever as to the Collateral Agent’s right or authority to give
such order or direction or as to the application of any payment made pursuant
thereto.
  4.  
Nothing contained herein is intended to, nor shall it be deemed to, modify the
rights and obligations of the Company and the Collateral Agent under the terms
of the loan arrangement and the loan documents executed in connection therewith
between, among others, the Borrower and the Collateral Agent.

        This letter may be amended only by the written agreement of the
Processor, the Company, and an officer of the Collateral Agent and may be
terminated solely by written notice signed by an officer of the Collateral
Agent.
Signature Page to Credit Card Notification

 



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                BIG 5 CORP., as the Company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

cc:  
Wells Fargo Bank, National Association

Signature Page to Credit Card Notification

 